EXHIBIT 10.1

EXECUTION VERSION

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING

CREDIT FACILITY AGREEMENT

Dated as of December 23, 2014

among

EXELIS INC.,

THE LENDERS NAMED HEREIN,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

CITIBANK, N.A.,

as Syndication Agent

 

 

BARCLAYS BANK PLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.,

SUNTRUST BANK,

U.S. BANK NATIONAL ASSOCIATION and

WELLS FARGO BANK, N.A.,

as Documentation Agents

J.P. MORGAN SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS BANK PLC and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE I

DEFINITIONS

 

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Terms Generally

     26   

SECTION 1.03.

  

Accounting Terms; GAAP

     26   

SECTION 1.04.

  

Currency Translation

     27   

ARTICLE II

THE CREDITS

 

SECTION 2.01.

  

Commitments

     28   

SECTION 2.02.

  

Loans

     28   

SECTION 2.03.

  

Competitive Bid Procedure

     30   

SECTION 2.04.

  

Revolving Borrowing Procedure

     32   

SECTION 2.05.

  

Letters of Credit

     33   

SECTION 2.06.

  

Conversion and Continuation of Revolving Loans

     39   

SECTION 2.07.

  

Fees

     40   

SECTION 2.08.

  

Repayment of Loans; Evidence of Debt

     41   

SECTION 2.09.

  

Interest on Loans

     42   

SECTION 2.10.

  

Default Interest

     42   

SECTION 2.11.

  

Alternate Rate of Interest

     42   

SECTION 2.12.

  

Termination, Reduction, Extension and Increase of Commitments

     43   

SECTION 2.13.

  

Prepayment

     45   

SECTION 2.14.

  

Reserve Requirements; Change in Circumstances

     46   

SECTION 2.15.

  

Change in Legality

     47   

SECTION 2.16.

  

Indemnity

     48   

SECTION 2.17.

  

Pro Rata Treatment

     49   

SECTION 2.18.

  

Sharing of Setoffs

     49   

SECTION 2.19.

  

Payments

     50   

SECTION 2.20.

  

Taxes

     51   

SECTION 2.21.

  

Duty to Mitigate; Assignment of Commitments Under Certain Circumstances

     54   

SECTION 2.22.

  

Defaulting Lenders

     55   

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01.

  

Organization; Powers

     57   

SECTION 3.02.

  

Authorization

     57   

 

i



--------------------------------------------------------------------------------

SECTION 3.03.

  

Enforceability

   58

SECTION 3.04.

  

Governmental Approvals

   58

SECTION 3.05.

  

Financial Statements and Projections

   58

SECTION 3.06.

  

Litigation; Compliance with Laws

   58

SECTION 3.07.

  

Federal Reserve Regulations

   59

SECTION 3.08.

  

Investment Company Act

   59

SECTION 3.09.

  

Use of Proceeds

   59

SECTION 3.10.

  

Full Disclosure; No Material Misstatements

   59

SECTION 3.11.

  

Taxes

   59

SECTION 3.12.

  

Employee Pension Benefit Plans

   60

SECTION 3.13.

  

Anti-Corruption Laws and Sanctions

   60

ARTICLE IV

CONDITIONS OF LENDING

 

SECTION 4.01.

  

All Extensions of Credit

   60

SECTION 4.02.

  

Effective Date

   61

SECTION 4.03.

  

First Borrowing by Each Borrowing Subsidiary

   62

ARTICLE V

AFFIRMATIVE COVENANTS

 

SECTION 5.01.

  

Existence

   63

SECTION 5.02.

  

Business and Properties

   63

SECTION 5.03.

  

Financial Statements, Reports, etc

   63

SECTION 5.04.

  

Insurance

   64

SECTION 5.05.

  

Obligations and Taxes

   65

SECTION 5.06.

  

Litigation and Other Notices

   65

SECTION 5.07.

  

Maintaining Records; Access to Properties and Inspections

   65

SECTION 5.08.

  

Use of Proceeds

   65

ARTICLE VI

NEGATIVE COVENANTS

 

SECTION 6.01.

  

Priority Indebtedness

   66

SECTION 6.02.

  

Liens

   67

SECTION 6.03.

  

Sale and Lease-Back Transactions

   68

SECTION 6.04.

  

Fundamental Changes

   68

SECTION 6.05.

  

Restrictive Agreements

   69

SECTION 6.06.

  

Leverage Ratio

   69

SECTION 6.07.

  

Interest Coverage Ratio

   69

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

ARTICLE VIII

GUARANTEE

ARTICLE IX

THE ADMINISTRATIVE AGENT

ARTICLE X

MISCELLANEOUS

 

SECTION 10.01.    Notices    76 SECTION 10.02.    Survival of Agreement    78
SECTION 10.03.    Binding Effect    78 SECTION 10.04.    Successors and Assigns
   78 SECTION 10.05.    Expenses; Indemnity    82 SECTION 10.06.    APPLICABLE
LAW    83 SECTION 10.07.    Waivers; Amendment    83 SECTION 10.08.    Entire
Agreement    84 SECTION 10.09.    Severability    84 SECTION 10.10.   
Counterparts    84 SECTION 10.11.    Headings    85 SECTION 10.12.    Right of
Setoff    85 SECTION 10.13.    JURISDICTION; CONSENT TO SERVICE OF PROCESS    85
SECTION 10.14.    WAIVER OF JURY TRIAL    86 SECTION 10.15.    Borrowing
Subsidiaries    86 SECTION 10.16.    Conversion of Currencies    87 SECTION
10.17.    USA PATRIOT Act    87 SECTION 10.18.    No Fiduciary Relationship   
88 SECTION 10.19.    Confidentiality    88 SECTION 10.20.    Non-Public
Information    89

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1    Form of Competitive Bid Request Exhibit A-2    Form of Notice of
Competitive Bid Request Exhibit A-3    Form of Competitive Bid Exhibit A-4   
Form of Competitive Bid Accept/Reject Letter Exhibit A-5    Form of Revolving
Borrowing Request Exhibit B    Form of Assignment and Assumption Exhibit C-1   
Form of Opinion of McGuireWoods LLP, Counsel for Exelis Inc. Exhibit C-2    Form
of Opinion of Ann D. Davidson, Chief Legal Officer of Exelis Inc. Exhibit D-1   
Form of Borrowing Subsidiary Agreement Exhibit D-2    Form of Borrowing
Subsidiary Termination Exhibit E    Form of Issuing Bank Agreement Exhibit F   
Form of Note Exhibit G    Form of US Tax Certificate

SCHEDULES

 

Schedule 1.01    Existing Letters of Credit Schedule 2.01    Commitments
Schedule 6.01    Existing Indebtedness Schedule 6.02    Existing Liens Schedule
6.05    Existing Restrictive Agreements

 

iv



--------------------------------------------------------------------------------

FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as it may
be amended, supplemented or otherwise modified, the “Agreement”) dated as of
December 23, 2014, among EXELIS INC., an Indiana corporation (the “Company”);
each Borrowing Subsidiary party hereto; the lenders listed in Schedule 2.01
(together with their successors and permitted assigns, the “Lenders”); and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

The Lenders have been requested to extend credit to the Borrowers (such term and
each other capitalized term used but not otherwise defined herein having the
meaning assigned to it in Article I) to enable the Borrowers (a) to borrow on a
standby revolving credit basis on and after the date hereof and at any time and
from time to time prior to the Maturity Date a principal amount not in excess of
$500,000,000 at any time outstanding and (b) to request the issuance of Letters
of Credit for the accounts of the Borrowers that will not result in the L/C
Exposure exceeding $100,000,000 at any time outstanding. The Lenders have also
been requested to provide procedures pursuant to which the Borrowers may invite
the Lenders to bid on an uncommitted basis on short-term borrowings by the
Borrowers. The proceeds of such borrowings are to be used for working capital
and other general corporate purposes (including, without limitation, to repay
any amounts outstanding under the Existing Credit Agreement and for other
purposes consistent with the Existing Credit Agreement). The Letters of Credit
shall support payment obligations incurred in the ordinary course of business by
the Borrowers. The Lenders are willing to extend credit on the terms and subject
to the conditions herein set forth.

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Revolving Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Revolving Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Accession Agreement” shall have the meaning assigned to such term in
Section 2.12(e).

“Administrative Fees” shall have the meaning assigned to such term in
Section 2.07(b).

 

1



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing
(including any notional Eurocurrency Borrowing of one month referred to in the
definition of the term “Alternate Base Rate”) for any Interest Period, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%)
equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.

“Aggregate Credit Exposure” shall mean the aggregate amount of all the Lenders’
Credit Exposures.

“Agreement Currency” shall have the meaning assigned to such term in Section
10.16(b).

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate (which, for the
avoidance of doubt, shall not include the Applicable Percentage with respect to
Eurocurrency Loans) on such day (or if such day is not a Business Day, the
immediately preceding Business Day) for a deposit in dollars with a maturity of
one month plus 1%. For purposes hereof, “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective. “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
released on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so released for any day which is a Business
Day, the arithmetic average (rounded upwards to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. For purposes of clause (c) above,
the Adjusted LIBO Rate on any day shall be based on the rate per annum appearing
on the applicable Reuters screen page (currently page LIBOR01) displaying
interest rates for dollar deposits in the London interbank market (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other

 

2



--------------------------------------------------------------------------------

information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, or the Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Percentage” shall mean on any date, with respect to Eurocurrency
Loans, ABR Loans, the Facility Fee or the L/C Participation Fee, as the case may
be, the applicable percentage set forth below under the caption “Eurocurrency
Spread,” “Alternate Base Rate Spread”, “Facility Fee Percentage” or “L/C
Participation Fee Percentage,” as the case may be, based upon the Ratings in
effect on such date:

 

     Eurocurrency
Spread     Alternate Base
Rate Spread     Facility Fee
Percentage     L/C Participation
Fee Percentage  

Category 1

        

Baa1 or higher by Moody’s;

BBB+ or higher by S&P;

BBB+ or higher by Fitch

     1.000 %      0.000 %      0.125 %      1.000 % 

Category 2

        

Baa2 by Moody’s;

BBB by S&P;

BBB by Fitch

     1.100 %      0.100 %      0.150 %      1.100 % 

Category 3

        

Baa3 by Moody’s;

BBB- by S&P;

BBB- by Fitch

     1.300 %      0.300 %      0.200 %      1.300 % 

Category 4

        

Ba1 by Moody’s;

BB+ by S&P;

BB+ by Fitch

     1.500 %      0.500 %      0.250 %      1.500 % 

Category 5

        

Lower than Ba1 by Moody’s;

Lower than BB+ by S&P;

Lower than BB+ by Fitch

     1.650 %      0.650 %      0.350 %      1.650 % 

For purposes of the foregoing: (a) if any Rating Agency shall merge with or into
or be acquired by another Rating Agency, or shall cease to be in the business of
rating corporate debt obligations, or shall otherwise cease to have a Rating in
effect

 

3



--------------------------------------------------------------------------------

notwithstanding the Company’s use of commercially reasonable efforts to cause
such a Rating to be maintained in effect, then the Eurocurrency Spread,
Alternate Base Rate Spread, Facility Fee Percentage and L/C Participation Fee
Percentage shall be determined by reference to the Rating or Ratings remaining
available or deemed to be available as provided below; (b) if any Rating Agency
shall not have a Rating in effect for a reason other than one of the reasons set
forth in the preceding clause (a), such Rating Agency shall be deemed to have a
Rating available and such Rating shall be deemed to be in Category 5; (c) if the
Ratings available or deemed to be available shall fall in different Categories,
then (i) if Ratings are available or deemed to be available from all three
Rating Agencies, the Eurocurrency Spread, Alternate Base Rate Spread, Facility
Fee Percentage and L/C Participation Fee Percentage shall be determined by
reference to the highest Category achieved or exceeded by at least two of the
three Ratings, (ii) if Ratings are available or deemed to be available from only
two Rating Agencies, the Eurocurrency Spread, Alternate Base Rate Spread,
Facility Fee Percentage and L/C Participation Fee Percentage shall be determined
by reference to the higher of the two Ratings or, if the Ratings differ by more
than one Category, the Category one level below that corresponding to the higher
of the two Ratings and (iii) if a Rating is available or deemed to be available
from only one Rating Agency, the Eurocurrency Spread, Alternate Base Rate
Spread, Facility Fee Percentage and L/C Participation Fee Percentage shall be
determined by reference to that Rating; and (d) if any Rating shall be changed
(other than as a result of a change in the rating system of the applicable
Rating Agency), such change shall be effective as of the date on which it is
first announced by the Rating Agency making such change. Each change in the
Applicable Percentage shall apply to all outstanding Eurocurrency Loans and ABR
Loans and to L/C Participation Fees and Facility Fees accruing during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of any Rating Agency shall change, the parties hereto shall negotiate in
good faith to amend the references to specific ratings in this definition to
reflect such changed rating system and, pending the effectiveness of any such
amendment, the Applicable Percentage shall be determined by reference to the
Rating most recently in effect from such Rating Agency prior to such change.

“Applicable Share” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment; provided that in the
case of Section 2.22 when a Defaulting Lender shall exist, “Applicable Share”
shall mean the percentage of the Total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
shall be terminated pursuant to Article VII, the Applicable Shares of the
Lenders shall be based upon the Commitments in effect, giving effect to any
assignments and to any Revolving Lender’s status as a Defaulting Lender at the
time of determination.

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an Assignment and Assumption entered into
by a Lender and an assignee in the form of Exhibit B.

“Bankruptcy Event” shall mean, with respect to any Person, that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or in the good faith judgment of
the Administrative Agent has consented to, approved of, or acquiesced in any
such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (a) any ownership interest or the acquisition of any
ownership interest in, or the exercise of control over, such Person by a
Governmental Authority or instrumentality thereof or (b) in the case of a
solvent Lender organized under the laws of The Netherlands, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Governmental Authority or instrumentality thereof, under or based on the
law of the country where such Lender is subject to home jurisdiction
supervision, if applicable law requires that such appointment not be publicly
disclosed, provided, further, in each such case, that such ownership interest or
such action, as applicable, does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm its obligations hereunder.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean the Board of Directors of a Borrower or any duly
authorized committee thereof.

“Borrower” shall mean the Company or any Borrowing Subsidiary.

“Borrowing” shall mean a group of Loans of a single Type made by the Lenders
(or, in the case of a Competitive Borrowing, by the Lender or Lenders whose
Competitive Bids have been accepted pursuant to Section 2.03) on a single date
and as to which a single Interest Period is in effect.

“Borrowing Date” shall mean any date on which a Borrowing is made or a Letter of
Credit issued hereunder.

“Borrowing Subsidiary” shall mean any Subsidiary which shall have become a
Borrowing Subsidiary as provided in Section 10.15, other than any Subsidiary
that shall have ceased to be a Borrowing Subsidiary as provided in Section
10.15.

“Borrowing Subsidiary Agreement” shall mean an agreement in the form of
Exhibit D-1 hereto duly executed by the Company and a Subsidiary.

“Borrowing Subsidiary Termination” shall mean an agreement in the form of
Exhibit D-2 hereto duly executed by the Company and a Borrowing Subsidiary.

 

5



--------------------------------------------------------------------------------

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, and, when used in connection with determining any date
on which any amount is to be paid or made available in a Non-US Currency, the
term “Business Day” shall also exclude any day on which commercial banks and
foreign exchange markets are not open for business in the principal financial
center in the country of such Non-US Currency or Frankfurt, Germany if such
Non-US Currency is the Euro.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP, and the final maturity of such obligations shall be the date of the
last payment of such or any other amounts due under such lease (or other
arrangement) prior to the first date on which such lease (or other arrangement)
may be terminated by the lessee without payment of a premium or a penalty.

“CFC” shall mean (a) each Person that is a “controlled foreign corporation” for
purposes of the Code and (b) each subsidiary of any such controlled foreign
corporation.

A “Change in Control” shall be deemed to have occurred if (a) any Person or
group of Persons shall have acquired beneficial ownership of more than 30% of
the outstanding Voting Shares of the Company (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder), or (b) during any period of 12 consecutive months,
commencing after the Effective Date, individuals who on the first day of such
period were directors of the Company (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Company.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any change in applicable law or regulation or in the interpretation,
promulgation, implementation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof (whether or
not having the force of law); provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in

 

6



--------------------------------------------------------------------------------

each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“Closing Date” shall mean the date hereof.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time, and the Treasury regulations promulgated thereunder.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender hereunder as set forth in Schedule 2.01 under the heading “Commitment” or
in an Assignment and Assumption delivered by such Lender under Section 10.04, as
such Commitment may be permanently terminated, reduced or increased from time to
time pursuant to Section 2.12 or pursuant to one or more assignments under
Section 10.04. The Commitment of each Lender shall automatically and permanently
terminate on the Maturity Date if not terminated earlier pursuant to the terms
hereof.

“Communication” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Company
pursuant to any Loan Document or the transactions contemplated therein that is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to Section 10.01, including through the Platform.

“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.03.

“Competitive Bid Accept/Reject Letter” shall mean a notification made by a
Borrower pursuant to Section 2.03(d) in the form of Exhibit A-4.

“Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in the case of
a Eurocurrency Loan, the Margin, and (ii) in the case of a Fixed Rate Loan, the
fixed rate of interest offered by the Lender making such Competitive Bid.

“Competitive Bid Request” shall mean a request made pursuant to Section 2.03(a)
in the form of Exhibit A-1.

“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted under the bidding procedure described
in Section 2.03.

“Competitive Loan” shall mean a Loan made pursuant to the bidding procedure
described in Section 2.03. Each Competitive Loan shall be a Eurocurrency
Competitive Loan or a Fixed Rate Loan and will be denominated in either Dollars
or a Non-US Currency.

“Competitive Loan Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of all outstanding Competitive
Loans denominated in Dollars made by such Lender and (b) the sum of the Dollar

 

7



--------------------------------------------------------------------------------

Equivalents of the principal amounts of all outstanding Competitive Loans
denominated in Non-US Currencies made by such Lender.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated December 5, 2014 related to the credit facilities established
by this Agreement.

“Consenting Lender” shall have the meaning assigned to such term in
Section 2.12(d).

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period, plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation for such period and amortization
of intangible and capitalized assets for such period, (iv) any losses during
such period attributable to the disposition of assets other than in the ordinary
course of business, (v) any other extraordinary non-cash charges for such
period, (vi) any non-cash expenses for such period resulting from the grant of
stock options or other equity-based incentives to any director, officer or
employee of the Company or any Subsidiary, (vii) any losses attributable to
early extinguishment of Indebtedness or obligations under any Hedging Agreement,
(viii) any unrealized non-cash losses for such period attributable to accounting
in respect of Hedging Agreements and (ix) the cumulative effect of changes in
accounting principles, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, (i) any gains during such
period attributable to the disposition of assets other than in the ordinary
course of business, (ii) any other extraordinary non-cash gains for such period,
(iii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement, (iv) any unrealized non-cash gains for
such period attributable to accounting in respect of Hedging Agreements, (v) the
cumulative effect of changes in accounting principles and (vi) any cash payments
made during such period with respect to noncash items added back (or that would
have been added back had this Agreement been in effect) in computing
Consolidated EBITDA for any prior period. For purposes of calculating
Consolidated EBITDA for any period to determine the Leverage Ratio, if during
such period the Company or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be calculated after giving pro forma effect thereto in accordance with
Section 1.03(b).

“Consolidated Interest Expense” shall mean, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. Consolidated Interest Expense for
any period during which the Company or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition shall be calculated after giving
pro forma effect thereto in accordance with Section 1.03(b).

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Tangible Assets” shall mean at any time the total of all
assets appearing on the most recent consolidated balance sheet of the Company
and its Subsidiaries delivered under Section 5.03(a) or (b) (or, prior to the
delivery of any such balance sheet, the most recent balance sheet referred to in
Section 3.05(a)), less the sum of the following items as shown on such
consolidated balance sheet:

(i) the book amount of all segregated intangible assets, including such items as
good will, trademarks, trademark rights, trade names, trade name rights,
copyrights, patents, patent rights and licenses and unamortized debt discount
and expense less unamortized debt premium;

(ii) all depreciation, valuation and other reserves;

(iii) current liabilities;

(iv) any minority interest in the shares of stock (other than Preferred Stock)
and surplus of Subsidiaries;

(v) the total indebtedness of the Company and its Subsidiaries incurred in any
manner to finance or recover the cost to the Company or any Subsidiary of any
physical property, real or personal, which prior to or simultaneously with the
creation of such indebtedness shall have been leased by the Company or a
Subsidiary to the United States of America or a department or agency thereof at
an aggregate rental, payable during that portion of the initial term of such
lease (without giving effect to any options of renewal or extension) which shall
be unexpired at the date of the creation of such indebtedness, sufficient (taken
together with any amounts required to be paid by the lessee to the lessor upon
any termination of such lease) to pay in full at the stated maturity date or
dates thereof the principal of and the interest on such indebtedness; and

(vi) deferred income and deferred liabilities.

“Consolidated Total Indebtedness” shall mean, as of any date, the aggregate
principal amount of Indebtedness of the Company and the Subsidiaries outstanding
as of such date, determined on a consolidated basis in accordance with GAAP;
provided that, for purposes of this definition, the term “Indebtedness” shall
not include contingent obligations of the Company or any Subsidiary as an
account party in respect of any letter of credit or letter of guaranty to the
extent such letter of credit or letter of guaranty does not support
Indebtedness.

“Credit Exposure” shall mean, with respect to any Lender at any time, the sum of
the Dollar Equivalents of the principal amounts at such time of all outstanding
Loans of such Lender, plus the aggregate amount at such time of such Lender’s
L/C Exposure.

 

9



--------------------------------------------------------------------------------

“Credit Party” shall mean the Administrative Agent, any Issuing Bank or any
Lender.

“Declining Lender” shall have the meaning assigned to such term in
Section 2.12(d).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within three
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied
or, in the case of clause (iii), such payment is the subject of a good faith
dispute, (b) has notified the Company, any other Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent made in
good faith to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit under this Agreement,
unless such Lender has notified the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Administrative
Agent’s receipt of such certification in form and substance reasonably
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount in Dollars, such amount, and (b) with respect to any amount in any
L/C Currency or Non-US Currency, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.04 using the
Exchange Rate with respect to such L/C Currency or Non-US Currency at the time
in effect under the provisions of such Section.

“Dollars” or “$” shall mean lawful money of the United States of America.

 

10



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean any Subsidiary incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia, other than any Subsidiary that is a CFC.

“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person, the Company or any Affiliate of the Company.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan other than
events for which the 30 days’ notice period has been waived; (b) a failure by
any Plan to meet the minimum funding standards (as defined in Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, in each instance, whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Company or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Company or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the receipt by the Company or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate
of any notice, that Withdrawal Liability is being imposed or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); or (g) the occurrence of a “prohibited transaction” with respect to
which the Company or any of its Subsidiaries is a “disqualified person” (within
the meaning of Section 4975 of the Code), or with respect to which the Company
or any such Subsidiary could otherwise be liable.

 

11



--------------------------------------------------------------------------------

“Euro” shall mean the lawful currency of the member states of the European Union
that have adopted a single currency in accordance with applicable law or treaty.

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

“Eurocurrency Competitive Borrowing” shall mean a Competitive Borrowing
comprised of Eurocurrency Loans.

“Eurocurrency Competitive Loan” shall mean any Competitive Loan bearing interest
at a rate determined by reference to the LIBO Rate in accordance with the
provisions of Article II.

“Eurocurrency Loan” shall mean any Eurocurrency Competitive Loan or Eurocurrency
Revolving Loan.

“Eurocurrency Revolving Borrowing” shall mean a Revolving Borrowing comprised of
Eurocurrency Loans.

“Eurocurrency Revolving Loan” shall mean any Revolving Loan bearing interest at
a rate determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Rate” shall mean, on any date, for purposes of determining the Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into Dollars, at approximately 10:00 a.m., New York City time, on such
date as shown on the Reuters WRLD Page for such currency. In the event that such
rate does not appear on the applicable Reuters WRLD Page, (a) the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or (b) in the absence of such an agreement, such Exchange Rate
shall instead be the arithmetic average of the spot rates of exchange available
to the Administrative Agent or one of its Affiliates in the market where its, or
its Affiliates’, foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 10:00 a.m., New York City
time, on such date for the purchase of Dollars for delivery two Business Days
later, provided that if at the time of such determination, for any reason, no
such spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

12



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to any Credit Party (including any
assignee of or successor to a Credit Party and any Participant) and any other
recipient of any payment to be made by or on account of any obligation of a
Borrower under this Agreement or any Loan Documents: (a) income or franchise
Taxes imposed on (or measured by) net income or gain (however denominated) by
the United States of America, or by the jurisdiction under the laws of which
such Credit Party (including any assignee of or successor to such Credit Party
and any Participant or other recipient) is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction in which the
Company is located, (c) any backup withholding Tax imposed by the United States
of America or any similar Taxes imposed by any other jurisdiction in which the
Company is located, (d) in the case of a Non-US Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.21(b)), any US Federal
withholding Taxes resulting from any law in effect on the date such Non-US
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Non-US Lender’s failure to comply with Section 2.20(f)
(including as a result of any inaccurate or incomplete documentation), except to
the extent that such Non-US Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from a Borrower with respect to such withholding Taxes
pursuant to Section 2.20(a), and (e) any Taxes imposed with respect to the
requirements of FATCA.

“Existing Credit Agreement” shall mean the Four-Year Competitive Advance and
Revolving Credit Facility Agreement dated as of October 25, 2011, among the
Company, certain lenders and JPMorgan Chase Bank, N.A., as Administrative Agent.

“Existing Letter of Credit” shall mean each letter of credit previously issued
for the account of any Borrower under the Existing Credit Agreement that (a) is
outstanding on the Effective Date and (b) is listed on Schedule 1.01.

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.12(d).

“Facility Fee” shall have the meaning assigned to such term in Section 2.07(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (including any regulations that are issued thereunder) and any
official governmental interpretations thereof.

“Fees” shall mean the Facility Fee, the Administrative Fees, the L/C
Participation Fees and the Issuing Bank Fees.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, controller, assistant controller, treasurer,
associate or assistant treasurer or director of treasury services of such
Person.

 

13



--------------------------------------------------------------------------------

“Fitch” shall mean Fitch Ratings, Inc. or any of its successors.

“Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate Loans.

“Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a fixed
percentage rate per annum (the “Fixed Rate”) (expressed in the form of a decimal
to no more than four decimal places) specified by the Lender making such Loan in
its Competitive Bid.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles,
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Hedging Agreement. The
“amount” or “principal amount” of the obligations of the Company or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Company or
such Subsidiary would be required to pay if such Hedging Agreement were
terminated at such time.

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.12(e).

“Indebtedness” of any Person shall mean all indebtedness representing money
borrowed or the deferred purchase price of property (other than trade accounts
payable) or any capitalized lease obligation, which in any case is created,
assumed, incurred or guaranteed in any manner by such Person or for which such
Person is responsible or liable (whether by agreement to purchase indebtedness
of, or to supply funds to or invest in, others or otherwise). For the avoidance
of doubt, the term Indebtedness shall not include obligations under Hedging
Agreements.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by a Borrower under this Agreement and
(b) Other Taxes.

“Interest Coverage Ratio” shall mean, at any time, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense, in each case for the period of the
four consecutive fiscal quarters ended at or most recently prior to such time.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan or Fixed Rate Loan, the last day of each Interest Period
applicable thereto, and with respect to a Eurocurrency Loan with an Interest
Period of more than three months’ duration or a Fixed Rate Loan with an Interest
Period of more than 90 days’ duration, each day that would have been an Interest
Payment Date for such Loan had successive Interest Periods of three months’
duration or 90 days’ duration, as the case may be, been applicable to such Loan
and (c) with respect to any Loan, the Maturity Date or the date of any
prepayment of such Loan or conversion of such Loan to a Loan of a different
Type.

“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar week or month that is 1
week, or 1, 2, 3 or 6 months thereafter, as the applicable Borrower may elect
and (b) as to any Fixed Rate Borrowing, the period commencing on the date of
such Borrowing and ending on the date specified in the Competitive Bids in which
the offers to make the Fixed Rate Loans comprising such Borrowing were extended,
which shall not be earlier than seven days after the date of such Borrowing or
later than 360 days after the date of such Borrowing; provided, however, that if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurocurrency Loans only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the first
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Screen Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, a rate per annum which results from
interpolating on a linear basis between (a) the applicable LIBO Screen Rate for
the longest maturity for which a LIBO Screen Rate is available that is shorter
than such Interest Period and (b) the applicable LIBO Screen Rate for the
shortest maturity for which a LIBO Screen Rate is available that is longer than
such Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

“IRS” shall mean the United States Internal Revenue Service.

 

15



--------------------------------------------------------------------------------

“Issuing Bank” shall mean (a) JPMorgan Chase Bank, N.A., (b) Citibank N.A.,
(c) Barclays Bank PLC, (d) from time to time, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., and (e) each Lender that shall have become an Issuing Bank hereunder as
provided in Section 2.05(j) (other than any Person that shall have ceased to be
an Issuing Bank as provided in Section 2.05(i)), each in its capacity as an
issuer of Letters of Credit hereunder. Each Issuing Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.05 with respect to such Letters of Credit).

“Issuing Bank Agreement” shall mean an agreement in substantially the form of
Exhibit E.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.07(c).

“Judgment Currency” shall have the meaning assigned to such term in Section
10.16(b).

“L/C Commitment” shall mean (a) in the case of each of JPMorgan Chase Bank,
N.A., Citibank N.A., Barclays Bank PLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
$25,000,000 and (b) in the case of any other Issuing Bank, the amount determined
by agreement among the Company, such Issuing Bank and the Administrative Agent
and set forth in the Issuing Bank Agreement of such Issuing Bank.

“L/C Currency” shall mean Dollars, Euro and Sterling.

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

“L/C Exposure” shall mean at any time the sum of (a) the Dollar Equivalents of
the amounts of all outstanding Letters of Credit at such time plus (b) the
Dollar Equivalents of the amounts of all L/C Disbursements that have not yet
been reimbursed at such time. The L/C Exposure of any Lender at any time shall
mean its Applicable Share of the aggregate L/C Exposure at such time.

“L/C Participation Calculation Date” means, with respect to any L/C Disbursement
made in an L/C Currency other than Dollars, (a) the date on which the applicable
Issuing Bank shall advise the Administrative Agent that it purchased with
Dollars the currency used to make such L/C Disbursement, or (b) if such Issuing
Bank shall not advise the Administrative Agent that it made such a purchase, the
date on which such L/C Disbursement is made.

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.07(c).

 

16



--------------------------------------------------------------------------------

“Lead Arrangers” shall mean J.P. Morgan Securities LLC and Citigroup Global
Markets Inc.

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05 and any Existing Letter of Credit.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.

“Leverage Ratio” shall mean, at any time, the ratio of (a) Consolidated Total
Indebtedness at such time to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters ended at or most recently prior to such time.

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than zero, then the LIBO Rate shall be deemed to be zero
for all purposes.

“LIBO Screen Rate” shall have the meaning given such term in the definition of
LIBO Rate.

“Lien” shall mean, with respect to any property or asset, any mortgage, deed of
trust, lien, pledge, security interest, charge or other encumbrance on, of, or
in such property or asset.

“Loan” shall mean a Competitive Loan or a Revolving Loan, whether made as a
Eurocurrency Loan, an ABR Loan or a Fixed Rate Loan, as permitted hereby.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Borrowing
Subsidiary Agreements, any Issuing Bank Agreements, and promissory notes, if
any, issued pursuant to Section 10.04(i).

“Margin” shall mean, as to any Eurocurrency Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to

 

17



--------------------------------------------------------------------------------

determine the interest rate applicable to such Loan, as specified in the
Competitive Bid relating to such Loan.

“Margin Regulations” shall mean Regulations T, U and X of the Board as from time
to time in effect, and all official rulings and interpretations thereunder or
thereof.

“Margin Stock” shall have the meaning given such term under Regulation U of the
Board.

“Material Acquisition” shall mean any acquisition of (a) Equity Interests in any
Person if, after giving effect thereto, such Person will become a Subsidiary or
(b) assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person; provided that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $100,000,000.

“Material Adverse Effect” shall mean an event or condition that has resulted in
a material adverse effect on (a) the business, assets, liabilities, operations
or financial condition of the Company and its Subsidiaries, taken as a whole,
(b) the ability of any Borrower to perform any of its material obligations under
any Loan Document or (c) the enforceability of the Lenders’ rights under any
Loan Document.

“Material Disposition” shall mean any sale, transfer or other disposition of
(a) all or substantially all the issued and outstanding Equity Interests in any
Person that are owned by the Company or any Subsidiary or (b) assets comprising
all or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $100,000,000.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements or Securitization Transactions, of any one or
more of the Company and the Subsidiaries in an aggregate principal amount of
$50,000,000 or more.

“Maturity Date” shall mean the fifth anniversary of the Closing Date, as such
date may be extended pursuant to Section 2.12(d).

 

18



--------------------------------------------------------------------------------

“MNPI” shall mean material information concerning the Company, the Subsidiaries
or any Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Company, the Subsidiaries or any Affiliate of any of the foregoing, or any
of their securities, that could reasonably be expected to be material for
purposes of the United States federal and state securities laws and/or foreign
securities laws.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any of its successors.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Non-US Currency” shall mean any currency other than Dollars that is freely
transferable and convertible into Dollars in the London market and as to which
an Exchange Rate and LIBO Rates may be determined.

“Non-US Currency Loan” shall mean any Competitive Loan denominated in a currency
other than Dollars.

“Non-US Lender” shall mean a Lender that is not a US Person.

“Notice of Competitive Bid Request” shall mean a notification made pursuant to
Section 2.03(a) in the form of Exhibit A-2.

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made under this Agreement in
respect of any Letter of Credit, when and as due, including payments in respect
of reimbursement of L/C Disbursements, interest thereon and obligations to
provide cash collateral, and (iii) all other monetary obligations of the Company
or any Subsidiary under this Agreement and each other Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and (b) the due and punctual payment
and performance of all other obligations of each Borrower under or pursuant to
this Agreement and each of the other Loan Documents.

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Taxes (other than
Excluded Taxes) that arise from any payment made under, from the execution,
delivery,

 

19



--------------------------------------------------------------------------------

performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under this Agreement or any other Loan
Document.

“Participant” shall have the meaning assigned to such term in Section 10.04(f).

“Participant Register” has the meaning assigned to such term in Section
10.04(f).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law (other than any Lien imposed pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of
Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Company or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
the preceding clause (i);

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (but excluding obligations constituting Indebtedness) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Company or any Subsidiary in the ordinary course
of business supporting obligations described in clause (i) above;

(e) pledges or Liens necessary to secure a stay of any legal or equitable
process in a proceeding to enforce a liability or obligation contested in good
faith by the Company or a Subsidiary or required in connection with the
institution by the Company or a Subsidiary of any legal or equitable proceeding
to enforce a right or to obtain a remedy claimed in good faith by the Company or
a Subsidiary, or required in connection with any order or decree in any such
proceeding or in connection with any contest of any tax or other governmental
charge; or the making of any deposit with or the giving of any form of security
to any governmental agency or any body created or approved by law or
governmental

 

20



--------------------------------------------------------------------------------

regulation in order to entitle the Company or a Subsidiary to maintain
self-insurance or to participate in any fund in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or to share in any provisions or other benefits provided for companies
participating in any such arrangement or for liability on insurance of credits
or other risks;

(f) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (i) of Article VII;

(g) any Lien on property in favor of the United States of America, or of any
agency, department or other instrumentality thereof, to secure partial, progress
or advance payments pursuant to the provisions of any contract;

(h) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(i) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts, securities accounts or other funds maintained with depository
institutions or securities intermediaries; provided that such deposit accounts,
securities accounts or funds are not established or deposited for the purpose of
providing collateral for any Indebtedness and are not subject to restrictions on
access by the Company or any Subsidiary in excess of those required by
applicable banking or other regulations;

(j) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Company and the Subsidiaries in the ordinary course of
business;

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession
agreement;

(l) any Lien affecting property of the Company or any Subsidiary securing
Indebtedness of the United States of America or a State thereof (or any
instrumentality or agency of either thereof) issued in connection with a
pollution control or abatement program required in the opinion of the Company to
meet environmental criteria with respect to manufacturing or processing
operations of the Company or any Subsidiary and the proceeds of which
Indebtedness have financed the cost of acquisition of such program, and renewals
or extensions of any such Lien that do not extend to additional assets or
increase the amount of the obligations secured thereby;

(m) any mortgage, pledge or other lien securing any indebtedness incurred in any
manner to finance or recover the cost to the Company or any Subsidiary of

 

21



--------------------------------------------------------------------------------

any physical property, real or personal, which prior to or simultaneously with
the creation of such indebtedness shall have been leased by the Company or a
Subsidiary to the United States of America or a department or agency thereof at
an aggregate rental, payable during that portion of the initial term of such
lease (without giving effect to any options of renewal or extension) which shall
be unexpired at the date of the creation of such indebtedness, sufficient (taken
together with any amounts required to be paid by the lessee to the lessor upon
any termination of such lease) to pay in full at the stated maturity date or
dates thereof the principal of and the interest on such indebtedness; and

(n) contractual rights of set-off not established to secure the payment of
Indebtedness.

“Person” shall mean any natural person, corporation, limited liability company,
business trust, joint venture, association, company, partnership or government,
or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA sponsored, maintained or contributed to by the Company
or any ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 10.01(d).

“Preferred Stock” shall mean any capital stock entitled by its terms to a
preference (a) as to dividends or (b) upon a distribution of assets.

“Priority Indebtedness” shall mean, without duplication, (a) all Indebtedness or
obligations in respect of one or more Hedging Agreements of any Subsidiary and
(b) (i) all Indebtedness of the Company or any Subsidiary, and all obligations
in respect of one or more Hedging Agreements, secured by any Lien on any asset
of the Company or any Subsidiary, (ii) all obligations of the Company or any
Subsidiary under conditional sale or other title retention agreements relating
to property acquired by the Company or such Subsidiary (excluding trade accounts
payable incurred in the ordinary course of business), (iii) all Capital Lease
Obligations of the Company or any Subsidiary, (iv) all Securitization
Transactions of the Company or any Subsidiary and (v) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by the Company or any Subsidiary, whether or not the Indebtedness
secured thereby has been assumed by the Company or such Subsidiary.

“Rating Agencies” shall mean Moody’s, S&P and Fitch.

“Ratings” shall mean the ratings from time to time established by the Rating
Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.

 

22



--------------------------------------------------------------------------------

“Register” shall have the meaning given such term in Section 10.04(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, partners, trustees, employees,
agents and advisors of such Person and of such Person’s Affiliates.

“Reportable Event” shall mean any reportable event as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

“Required Lenders” shall mean, at any time, Lenders having Commitments
representing more than 50% of the Total Commitment or, for purposes of
acceleration pursuant to Article VII, Lenders holding Credit Exposures
representing more than 50% of the Aggregate Credit Exposure.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

“Revolving Borrowing” shall mean a Borrowing consisting of simultaneous
Revolving Loans from each of the Lenders.

“Revolving Borrowing Request” shall mean a request made pursuant to Section 2.04
in the form of Exhibit A-5.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender.

“Revolving Loans” shall mean the revolving loans made pursuant to Section 2.01
and 2.04. Each Revolving Loan shall be in Dollars and shall be a Eurocurrency
Revolving Loan or an ABR Loan.

“S&P” shall mean Standard & Poor’s Financial Services LLC or any of its
successors.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or by the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

23



--------------------------------------------------------------------------------

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the date of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person 50% or more owned or controlled by any such Person or
Persons.

“SEC” shall mean the Securities and Exchange Commission.

“Securitization Transaction” shall mean any transfer by the Company or any
Subsidiary of accounts receivable or interests therein (a) to a trust,
partnership, corporation, limited liability company or other entity, which
transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or successor transferee of Indebtedness
or other securities that are to receive payments from, or that represent
interests in, the cash flow derived from such accounts receivable or interests
therein, or (b) directly to one or more investors or other purchasers. The
“amount” or “principal amount” of any Securitization Transaction shall be deemed
at any time to be the aggregate principal or stated amount of the Indebtedness
or other securities referred to in the first sentence of this definition or, if
there shall be no such principal or stated amount, the uncollected amount of the
accounts receivable or interests therein transferred pursuant to such
Securitization Transaction, net of any such accounts receivable or interests
therein that have been written off as uncollectible.

“Significant Subsidiary” shall mean, at any time, each Borrower and each
Subsidiary accounting for more than 5% of the consolidated revenues of the
Company for the most recent period of four consecutive fiscal quarters of the
Company for which historical financial statements of the Company have been
delivered pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of
any such financial statements, the period of four fiscal quarters of the Company
ended on September 30, 2014), or more than 5% of the consolidated total assets
of the Company at the end of such period; provided that if at the end of or for
any such period of four consecutive fiscal quarters all Subsidiaries that are
not Significant Subsidiaries shall account for more than 10% of the consolidated
revenues of the Company or more than 10% of the consolidated total assets of the
Company, the Company shall designate sufficient Subsidiaries as “Significant
Subsidiaries” to eliminate such excess (or if the Company shall have failed to
designate such Subsidiaries within 10 Business Days, Subsidiaries shall
automatically be deemed designated as Significant Subsidiaries in descending
order based on the amounts of their contributions to consolidated revenues or
consolidated total assets, as the case may be, until such excess shall have been
eliminated), and the Subsidiaries so designated or deemed designated shall for
all purposes of this Agreement constitute Significant Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, association or other business entity of which securities or other
ownership interests representing more than 50% of the ordinary voting power are,
at the time as of which any determination is being made, owned or controlled by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean a subsidiary of the Company.

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time.

“Transactions” shall have the meaning assigned to such term in Section 3.02.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO
Rate, the Alternate Base Rate, the Competitive Bid Rate and the Fixed Rate.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“US Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“US Tax Certificate” has the meaning assigned to such term in Section
2.20(f)(ii)(D)(2).

 

25



--------------------------------------------------------------------------------

“Voting Shares” shall mean, as to a particular corporation or other Person,
outstanding shares of stock or other Equity Interests of any class of such
Person entitled to vote in the election of directors, or otherwise to
participate in the direction of the management and policies, of such Person,
excluding shares or Equity Interests entitled so to vote or participate only
upon the happening of some contingency.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall mean any Borrower and the Administrative Agent.

SECTION 1.02. Terms Generally. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

SECTION 1.03. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP as in effect from time to time; provided that
if the Company, by notice to the Administrative Agent, shall request an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in

 

26



--------------------------------------------------------------------------------

GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Company, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition shall be calculated after
giving pro forma effect thereto as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.03(a) or 5.03(b) (or, prior to the delivery of any such
financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 3.05(a)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
(i) in accordance with Article 11 of Regulation S-X under the Securities Act, if
such Material Acquisition or Material Disposition would be required to be given
pro forma effect in accordance with Regulation S-X for purposes of preparing the
Company’s annual and quarterly reports to the SEC, and (ii) in any event, on a
reasonable basis consistent with accepted financial practice. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

SECTION 1.04. Currency Translation. The Administrative Agent shall determine the
Dollar Equivalent of any Competitive Borrowing denominated in a currency other
than Dollars as of the date of the Competitive Bid Request pursuant to which
such Competitive Borrowing was made, using the Exchange Rate for such currency
in relation to Dollars in effect on such date. The Administrative Agent shall
determine the Dollar Equivalent of any Letter of Credit denominated in an L/C
Currency other than Dollars as of the date such Letter of Credit is issued,
amended to increase its face amount, extended or renewed and as of the last
Business Day of each subsequent calendar month, in each case using the Exchange
Rate for such currency in relation to Dollars in effect on the date that is
three Business Days prior to the date on which such Letter of Credit is issued,
amended to increase its face amount, extended or renewed or the last Business
Day of such subsequent calendar month, as the case may be, and each such amount
shall be the Dollar Equivalent of such Letter of Credit until the next required
calculation thereof pursuant to this sentence.

 

27



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans in Dollars to the Borrowers,
at any time and from time to time on and after the date hereof and until the
earlier of the Maturity Date and the termination of the Commitment of such
Lender, in an amount that will not result in (a) the sum of the Revolving Credit
Exposure and the L/C Exposure of such Lender exceeding such Lender’s Commitment
or (b) the Aggregate Credit Exposure exceeding the Total Commitment then in
effect. Within the foregoing limits, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans hereunder, on and after the Effective Date and prior to
the Maturity Date, subject to the terms, conditions and limitations set forth
herein.

SECTION 2.02. Loans. (a) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Revolving Loan shall not in itself relieve any
other Lender of its obligation to lend hereunder (it being understood, however,
that no Lender shall be responsible for the failure of any other Lender to make
any Loan required to be made by such other Lender). Each Competitive Loan shall
be made in accordance with the procedures set forth in Section 2.03. The Loans
comprising any Borrowing shall be (i) in the case of Competitive Loans, in an
aggregate principal amount permitted under Section 2.03, and (ii) in the case of
Revolving Loans, in an aggregate principal amount that is an integral multiple
of $5,000,000 and not less than $10,000,000 (or an aggregate principal amount
equal to the remaining balance of the Commitments).

(b) Each Competitive Borrowing shall be comprised entirely of Eurocurrency
Competitive Loans or Fixed Rate Loans, and each Revolving Borrowing shall be
comprised entirely of Eurocurrency Revolving Loans or ABR Loans, as the
applicable Borrower may request pursuant to Section 2.03 or 2.04, as applicable.
Each Lender may at its option make any Loan by causing any domestic or foreign
branch, agency or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the applicable
Borrower to repay such Loan in accordance with the terms of this Agreement and
such branch, agency or Affiliate shall, to the extent of any such loans made by
it, have all the rights of such Lender hereunder. Borrowings of more than one
Type may be outstanding at the same time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.

(c) Subject to Section 2.06 and, in the case of any Borrowing denominated in a
Non-US Currency, to any alternative procedures that the applicable Borrower, the
applicable Lenders and the Administrative Agent may agree upon, each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to the Administrative Agent in
New York, New York, not

 

28



--------------------------------------------------------------------------------

later than 1:00 p.m., New York City time, and the Administrative Agent shall by
3:00 p.m., New York City time, credit the amounts so received to the account or
accounts specified from time to time in one or more notices delivered by the
Company to the Administrative Agent or, if a Borrowing shall not occur on such
date because any condition precedent herein specified shall not have been met,
forthwith return the amounts so received to the respective Lenders. Competitive
Loans shall be made by the Lender or Lenders whose Competitive Bids therefor are
accepted pursuant to Section 2.03 in the amounts so accepted. Revolving Loans
shall be made by the Lenders pro rata in accordance with their Applicable
Shares. Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
this paragraph (c) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount in the required currency. If and to the extent that such
Lender shall not have made such portion available to the Administrative Agent,
such Lender and such Borrower severally agree to repay to the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon in such currency, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Lender, a rate determined by the Administrative Agent to represent
its cost of overnight funds. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.

(d) If any Issuing Bank shall not have received from a Borrower the payment
required to be made by Section 2.05(e) in respect of a Letter of Credit within
the time period set forth in Section 2.05(e), such Issuing Bank will promptly
notify the Administrative Agent of the amount in Dollars due under such
Section 2.05(e) in respect of such L/C Disbursement and the Administrative Agent
will promptly notify each Lender of its Applicable Share of such amount. Each
Lender shall pay by wire transfer of immediately available funds to the
Administrative Agent not later than 2:00 p.m., New York City time, on the
applicable date (or, if such Lender shall have received such notice later than
12:00 (noon), New York City time, on any day, not later than 10:00 a.m., New
York City time, on the immediately following Business Day), an amount equal to
such Lender’s Applicable Share of such amount (it being understood that such
amount shall be deemed to constitute an ABR Loan of such Lender and shall bear
interest as provided herein), and the Administrative Agent will promptly pay to
the Issuing Bank any amounts so received by it from the Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from the Borrower pursuant to Section 2.05(e) prior to the time that any
Lender makes any payment pursuant to this paragraph; any such amounts received
by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Lenders that shall have made such payments and to
the Issuing Bank, as prepayments of their ABR Loans, as their interests may
appear. If any Lender shall not have made its Applicable Share of any such
amount available to the

 

29



--------------------------------------------------------------------------------

Administrative Agent as provided above, such Lender and the Borrowers severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph to but
excluding the date such amount is paid, to the Administrative Agent at (i) in
the case of the Borrowers, a rate per annum equal to the interest rate
applicable to ABR Loans pursuant to Section 2.09, and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, a Borrower shall hand deliver or fax to the Administrative Agent a duly
completed Competitive Bid Request in the form of Exhibit A-1 hereto, to be
received by the Administrative Agent (i) in the case of a Eurocurrency
Competitive Loan, not later than 10:00 a.m., New York City time, (A) four
Business Days before a proposed Competitive Borrowing in the case of a
Competitive Borrowing denominated in Dollars and (B) five Business Days before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in a Non-US Currency and (ii) in the case of a Fixed Rate Borrowing,
not later than 10:00 a.m., New York City time, (A) one Business Day before a
proposed Competitive Borrowing in the case of a Competitive Borrowing
denominated in Dollars and (B) two Business Days before a proposed Competitive
Borrowing in the case of a Competitive Borrowing denominated in a Non-US
Currency. No ABR Loan shall be requested in, or made pursuant to, a Competitive
Bid Request. A Competitive Bid Request that does not conform substantially to
the format of Exhibit A-1 may be rejected in the Administrative Agent’s sole
discretion, and the Administrative Agent shall promptly notify the applicable
Borrower of such rejection by fax. Each Competitive Bid Request shall refer to
this Agreement and specify (A) whether the Borrowing then being requested is to
be a Eurocurrency Borrowing or a Fixed Rate Borrowing, (B) the date of such
Borrowing (which shall be a Business Day), (C) the currency of the requested
Borrowing (which shall be Dollars or a Non-US Currency), (D) the aggregate
principal amount of the requested Borrowing (which shall be an integral multiple
of 1,000,000 units of the applicable currency with a Dollar Equivalent on the
date of the applicable Competitive Bid Request of at least $10,000,000), and
(E) the Interest Period with respect thereto (which may not end after the
Maturity Date). Promptly after its receipt of a Competitive Bid Request that is
not rejected as aforesaid, the Administrative Agent shall fax to the Lenders a
Notice of Competitive Bid Request inviting the Lenders to bid, on the terms and
conditions of this Agreement, to make Competitive Loans.

(b) Each Lender invited to bid may, in its sole discretion, make one or more
Competitive Bids to the applicable Borrower responsive to such Borrower’s
Competitive Bid Request. Each Competitive Bid by a Lender must be received by
the Administrative Agent by fax, in the form of Exhibit A-3 hereto, (i) in the
case of a Eurocurrency Competitive Loan, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing and (ii) in
the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the day of a proposed Competitive Borrowing. A Lender may submit
multiple bids to the Administrative Agent. Competitive Bids that do not conform
substantially to the format of Exhibit A-3 may be rejected by the Administrative
Agent, and the Administrative Agent shall notify

 

30



--------------------------------------------------------------------------------

the Lender making such nonconforming bid of such rejection as soon as
practicable. Each Competitive Bid shall refer to this Agreement and specify
(x) the principal amount (which shall be an integral multiple of 1,000,000 units
of the applicable currency and which may equal the entire principal amount of
the Competitive Borrowing requested) of the Competitive Loan or Loans that the
Lender is willing to make, (y) the Competitive Bid Rate or Rates at which the
Lender is prepared to make the Competitive Loan or Loans and (z) the Interest
Period and the last day thereof. If any Lender invited to bid shall elect not to
make a Competitive Bid, such Lender shall so notify the Administrative Agent by
fax (I) in the case of Eurocurrency Competitive Loans, not later than 9:30 a.m.,
New York City time, three Business Days before a proposed Competitive Borrowing,
and (II) in the case of Fixed Rate Loans, not later than 9:30 a.m., New York
City time, on the day of a proposed Competitive Borrowing; provided, however,
that failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Loan as part of such Competitive Borrowing. A
Competitive Bid submitted by a Lender pursuant to this paragraph (b) shall be
irrevocable.

(c) The Administrative Agent shall as promptly as practicable notify the
applicable Borrower, by fax, of all the Competitive Bids made, the Competitive
Bid Rate and the principal amount of each Competitive Loan in respect of which a
Competitive Bid was made and the identity of the Lender that made each bid. The
Administrative Agent shall send a copy of all Competitive Bids to the applicable
Borrower for its records as soon as practicable after completion of the bidding
process set forth in this Section 2.03.

(d) The applicable Borrower may in its sole and absolute discretion, subject
only to the provisions of this paragraph (d), accept or reject any Competitive
Bid referred to in paragraph (c) above. The applicable Borrower shall notify the
Administrative Agent by telephone, confirmed by fax in the form of a Competitive
Bid Accept/Reject Letter, whether and to what extent it has decided to accept or
reject any or all of the bids referred to in paragraph (c) above not more than
one hour after it shall have been notified of such bids by the Administrative
Agent pursuant to such paragraph (c); provided, however, that (i) the failure of
the applicable Borrower to give such notice shall be deemed to be a rejection of
all the bids referred to in paragraph (c) above, (ii) the applicable Borrower
shall not accept a bid made at a particular Competitive Bid Rate if it has
decided to reject a bid made at a lower Competitive Bid Rate, (iii) the
aggregate amount of the Competitive Bids accepted by the applicable Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) if the applicable Borrower shall accept a bid or bids made at a particular
Competitive Bid Rate but the amount of such bid or bids shall cause the total
amount of bids to be accepted to exceed the amount specified in the Competitive
Bid Request, then the applicable Borrower shall accept a portion of such bid or
bids in an amount equal to the amount specified in the Competitive Bid Request
less the amount of all other Competitive Bids accepted with respect to such
Competitive Bid Request, which acceptance, in the case of multiple bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such bid at such Competitive Bid Rate, and (v) except pursuant to
clause (iv) above, no bid shall be accepted for a Competitive Loan unless such
Competitive Loan is in an amount that is an integral multiple of 1,000,000 units
of the applicable currency, and in

 

31



--------------------------------------------------------------------------------

calculating the pro rata allocation of acceptances of portions of multiple bids
at a particular Competitive Bid Rate pursuant to clause (iv) above, the amounts
shall be rounded to integral multiples of 1,000,000 units of the applicable
currency in a manner which shall be in the discretion of the applicable
Borrower. A notice given pursuant to this paragraph (d) shall be irrevocable.

(e) The Administrative Agent shall promptly notify each bidding Lender whether
or not its Competitive Bid has been accepted (and if so, in what amount and at
what Competitive Bid Rate) by fax, and each successful bidder will thereupon
become bound, subject to the other applicable conditions hereof, to make the
Competitive Loan in respect of which its bid has been accepted.

(f) No Competitive Borrowing shall be requested or made hereunder if after
giving effect thereto (i) the Aggregate Credit Exposure would exceed the Total
Commitment or (ii) in the event the Maturity Date shall have been extended as
provided in Section 2.12(d), the sum of the L/C Exposures attributable to
Letters of Credit expiring after any Existing Maturity Date and the Competitive
Loan Exposures attributable to Competitive Loans maturing after such Existing
Maturity Date would exceed the aggregate Commitments that have been extended to
a date after the expiration date of the last of such Letters of Credit and the
maturity of the last of such Competitive Loans.

(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such bid directly to the applicable
Borrower one quarter of an hour earlier than the latest time at which the other
Lenders are required to submit their bids to the Administrative Agent pursuant
to paragraph (b) above.

SECTION 2.04. Revolving Borrowing Procedure. In order to request a Revolving
Borrowing, a Borrower shall hand deliver or fax to the Administrative Agent a
duly completed Revolving Borrowing Request in the form of Exhibit A-5 (i) in the
case of a Eurocurrency Revolving Borrowing, not later than 10:30 a.m., New York
City time, three Business Days before such Borrowing, and (ii) in the case of an
ABR Borrowing, not later than 10:30 a.m., New York City time, on the day of such
Borrowing. No Fixed Rate Loan shall be requested or made pursuant to a Revolving
Borrowing Request. Such notice shall be irrevocable and shall in each case
specify (A) whether the Borrowing then being requested is to be a Eurocurrency
Revolving Borrowing or an ABR Borrowing; (B) the date of such Revolving
Borrowing (which shall be a Business Day) and the amount thereof; and (C) if
such Borrowing is to be a Eurocurrency Revolving Borrowing, the Interest Period
with respect thereto. If no election as to the Type of Revolving Borrowing is
specified in any such notice, then the requested Revolving Borrowing shall be an
ABR Borrowing. If no Interest Period with respect to any Eurocurrency Revolving
Borrowing is specified in any such notice, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration.
Notwithstanding any other provision of this Agreement to the contrary, no
Revolving Borrowing shall be requested if the Interest Period with respect
thereto would end after the Maturity Date in effect for any Lender. The
Administrative Agent shall promptly advise each of the Lenders of any notice
given pursuant to this Section 2.04 and of each Lender’s portion of the
requested Borrowing.

 

32



--------------------------------------------------------------------------------

SECTION 2.05. Letters of Credit. (a) General. The Borrowers may request the
issuance of Letters of Credit, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, appropriately completed,
for the accounts of the Borrowers, at any time and from time to time while the
Commitments remain in effect. Each Existing Letter of Credit shall be deemed,
for all purposes of this Agreement, to be a Letter of Credit issued hereunder
for the account of the applicable Borrower. Each Letter of Credit shall be
denominated in an L/C Currency. This Section shall not be construed to impose an
obligation upon any Issuing Bank to issue any Letter of Credit if (i) the
issuance or use of such Letter of Credit would be inconsistent with the terms
and conditions of this Agreement or (ii) any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular. If requested
by the applicable Issuing Bank, the applicable Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
applicable Borrower to, or entered into by the applicable Borrower with, such
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the applicable Borrower shall hand deliver
or fax to the applicable Issuing Bank and the Administrative Agent (reasonably
in advance of, but not later than 10:00 a.m., New York City time, five Business
Days before, the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. Following
receipt of such notice and prior to the issuance of the requested Letter of
Credit or the applicable amendment, renewal or extension, the Administrative
Agent shall notify the Borrowers, each Lender and the applicable Issuing Bank of
the amount of the Aggregate Credit Exposure after giving effect to (i) the
issuance, amendment, renewal or extension of such Letter of Credit, (ii) the
issuance or expiration of any other Letter of Credit that is to be issued or
will expire prior to the requested date of issuance of such Letter of Credit and
(iii) the borrowing or repayment of any Loans that (based upon notices delivered
to the Administrative Agent by the Borrowers) are to be borrowed or repaid prior
to the requested date of issuance of such Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if, and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that, (i) after giving effect to such issuance,
amendment, renewal or extension (A) the L/C Exposure shall not exceed
$100,000,000, (B) the portion of the L/C Exposure

 

33



--------------------------------------------------------------------------------

attributable to Letters of Credit issued by the applicable Issuing Bank shall
not exceed the L/C Commitment of such Issuing Bank and (C) the Aggregate Credit
Exposure shall not exceed the Total Commitment, (ii) in the case of a Letter of
Credit that will expire later than the first anniversary of such issuance,
amendment, renewal or extension, the applicable Borrower, the applicable Issuing
Bank and the Required Lenders shall have reached agreement on the fees to be
applicable thereto as contemplated by the last sentence of Section 2.07(c) and
(iii) in the event the Maturity Date shall have been extended as provided in
Section 2.12(d), the sum of the L/C Exposures attributable to Letters of Credit
expiring after any Existing Maturity Date (as defined in Section 2.12(d)) and
the Competitive Loan Exposures attributable to Competitive Loans maturing after
such Existing Maturity Date shall not exceed the aggregate Commitments that have
been extended to a date after the expiration date of the last of such Letters of
Credit and the maturity of the last of such Competitive Loans.

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of (x) the date one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) or such longer period as may be agreed to
between the applicable Borrower and the Issuing Bank and (y) the date that is
five Business Days prior to the Maturity Date, unless such Letter of Credit
expires by its terms on an earlier date; provided that any Letter of Credit with
a one-year tenor may provide for renewal thereof under procedures reasonably
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause (y)
above).

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the applicable Issuing Bank, a participation in such Letter
of Credit equal to such Lender’s Applicable Share from time to time of the
aggregate amount available to be drawn under such Letter of Credit, effective
upon the issuance of such Letter of Credit. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender’s Applicable Share (determined as of the time or times at which the
Lenders are required to make payments in respect of unreimbursed L/C
Disbursements under such Letter of Credit pursuant to paragraph (e) below) of
each L/C Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason (or, if the currency of the applicable L/C Disbursement or
reimbursement payment shall not be Dollars, an amount equal to the Dollar
Equivalent thereof using the Exchange Rate in effect on the applicable LC
Participation Calculation Date). Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, or any force majeure or other event that under any rule
of law or uniform and standard practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce)

 

34



--------------------------------------------------------------------------------

permits a drawing to be made under such Letter of Credit after the expiration
thereof or of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make an L/C Disbursement in respect
of a Letter of Credit, the applicable Borrower shall pay to the Administrative
Agent the amount of such L/C Disbursement in the currency thereof not later than
(i) if such Borrower shall have received notice of such L/C Disbursement prior
to 10:00 a.m., New York City time, on any Business Day, 2:00 p.m., New York City
time, on such Business Day or (ii) otherwise, 10:00 a.m., New York City time, on
the Business Day next following the day on which the Borrower shall have
received notice from such Issuing Bank that payment of such draft will be made.
If the applicable Borrower fails to reimburse any L/C Disbursement when due,
(A) if such payment relates to a Letter of Credit denominated in a currency
other than Dollars, automatically and with no further action required, the
obligation of such Borrower to reimburse the applicable L/C Disbursement shall
be permanently converted into an obligation to reimburse the Dollar Equivalent,
calculated using the Exchange Rate on the applicable L/C Participation
Calculation Date, of such L/C Disbursement, (B) the Administrative Agent shall
notify the applicable Borrower and each Lender of the amount of such applicable
L/C Disbursement and such Dollar Equivalent, the payment then due from the
Borrower in respect thereof and such Lender’s Applicable Share thereof and
(C) the provisions of Section 2.02(d) shall apply. Promptly following receipt by
the Administrative Agent of any payment from the applicable Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to
Section 2.02(d) to reimburse such Issuing Bank, then to such Lenders (as
prepayments of their ABR Loans) and such Issuing Bank as their interests may
appear. If the applicable Borrower’s reimbursement of, or obligation to
reimburse, any amounts in respect of any Letter of Credit denominated in a
currency other than Dollars would subject the Administrative Agent, the
applicable Issuing Bank or any Lender to any stamp duty, ad valorem charge or
other tax, expense or loss (including any loss resulting from an amount payable
to the Issuing Bank in respect of an L/C Disbursement in Dollars being
insufficient to enable such Issuing Bank to purchase an amount of the applicable
L/C Currency equal to such L/C Disbursement), such Borrower shall pay the amount
of any such tax, expense or loss requested by the Administrative Agent or the
relevant Issuing Bank or Lender, as applicable.

(f) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

35



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense or other right that the
Borrowers, any other party guaranteeing, or otherwise obligated with, the
Borrowers, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit;

(vi) any force majeure or other event that under any rule of law or uniform and
standard practices to which any Letter of Credit is subject (including
Section 3.14 of ISP 98 or any successor publication of the International Chamber
of Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the Commitments; and

(vii) any other act or omission to act or delay of any kind of any Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.

None of the Administrative Agent, the Lenders or the Issuing Banks, or any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to any Borrower under the standards set forth below.
Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrowers hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of any Issuing Bank, the Administrative Agent or any Lender.
However, the foregoing shall not be construed to excuse any Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are caused by such Issuing Bank’s gross negligence or wilful

 

36



--------------------------------------------------------------------------------

misconduct (as finally determined by a court of competent jurisdiction) in
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof; it is understood that each Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit (i) an Issuing Bank’s exclusive reliance on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and (ii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute wilful misconduct or gross negligence of
an Issuing Bank. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall as promptly
as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the applicable Borrower of such demand for payment and
whether such Issuing Bank has made or will make an L/C Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve such Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such L/C Disbursement. The Administrative Agent
shall promptly give each Lender notice thereof.

(h) Interim Interest. If an Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the applicable Borrower shall
reimburse such L/C Disbursement in full on the date such L/C Disbursement is
made, the unpaid amount thereof shall bear interest for the account of such
Issuing Bank, for each day from and including the date of such L/C Disbursement,
to but excluding the earlier of the date of payment or the date on which
interest shall commence to accrue on Loans made to reimburse such L/C
Disbursements (i) in the case of any L/C Disbursement denominated in Dollars and
at all times following the conversion to Dollars of an L/C Disbursement made in
another L/C Currency pursuant to paragraph (e) of this Section, at the rate per
annum then applicable to ABR Loans, and (ii) if such L/C Disbursement is made in
an L/C Currency other than Dollars, at all times prior to the conversion to
Dollars pursuant to paragraph (e) of this Section, at a rate per annum
reasonably determined by the applicable Issuing Bank to represent the cost to
such Issuing Bank of funding such L/C

 

37



--------------------------------------------------------------------------------

Disbursement plus the Applicable Margin applicable to Eurocurrency Revolving
Loans at such time. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section or Section 2.02(d) to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment, and shall be payable on
demand or, if no demand has been made, on the date on which the Borrower
reimburses the applicable L/C Disbursement in full.

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 180 days’ prior written notice to the Administrative Agent, the
Lenders and the Company, and may be removed at any time by the Company by notice
to the Issuing Bank, the Administrative Agent and the Lenders. Subject to the
next succeeding paragraph, upon the acceptance of any appointment as an Issuing
Bank hereunder by a successor Issuing Bank, such successor shall succeed to and
become vested with all the interests, rights and obligations of the retiring
Issuing Bank and the retiring Issuing Bank shall be discharged from its
obligations to issue additional Letters of Credit hereunder. At the time such
removal or resignation shall become effective, the Borrowers shall pay all
accrued and unpaid fees pursuant to Section 2.07(c)(ii). The acceptance of any
appointment as an Issuing Bank hereunder by a successor Lender shall be
evidenced by an agreement entered into by such successor, in a form satisfactory
to the Company and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of an Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation or removal, but shall not be required to issue
additional Letters of Credit.

(j) Additional Issuing Banks. The Company may, at any time and from time to time
with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall, upon entering
into an Issuing Bank Agreement with the Company, be deemed to be an “Issuing
Bank” (in addition to being a Lender) hereunder.

(k) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amount thereof shall
have changed), it being understood

 

38



--------------------------------------------------------------------------------

that such Issuing Bank shall not effect any issuance, renewal, extension or
amendment resulting in an increase in the aggregate amounts and currencies of
the Letters of Credit issued by it without first obtaining written confirmation
from the Administrative Agent that such increase is then permitted under this
Agreement, (ii) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date, amount and currency of such L/C Disbursement, (iii) on
any Business Day on which a Borrower fails to reimburse an L/C Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount and currency of such L/C Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

SECTION 2.06. Conversion and Continuation of Revolving Loans. Each Borrower
shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 10:30 a.m., New York City time, on the
day of the conversion, to convert all or any part of any Eurocurrency Revolving
Loan into an ABR Loan, and (ii) not later than 10:30 a.m., New York City time,
three Business Days prior to conversion or continuation, to convert any ABR Loan
into a Eurocurrency Revolving Loan or to continue any Eurocurrency Revolving
Loan as a Eurocurrency Revolving Loan for an additional Interest Period, subject
in each case to the following:

(a) if less than all the outstanding principal amount of any Revolving Borrowing
shall be converted or continued, the aggregate principal amount of the Revolving
Borrowing converted or continued shall be an integral multiple of $5,000,000 and
not less than $10,000,000;

(b) accrued interest on a Revolving Borrowing (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

(c) if any Eurocurrency Revolving Loan is converted at a time other than the end
of the Interest Period applicable thereto, the Borrower shall pay, upon demand,
any amounts due to the Lenders pursuant to Section 2.16;

(d) any portion of a Revolving Borrowing maturing or required to be repaid in
less than one month may not be converted into or continued as a Eurocurrency
Revolving Loan;

(e) any portion of a Eurocurrency Revolving Loan which cannot be continued as a
Eurocurrency Revolving Loan by reason of clause (d) above shall be automatically
converted at the end of the Interest Period in effect for such Eurocurrency
Revolving Loan into an ABR Borrowing;

(f) no Interest Period may be selected for any Eurocurrency Revolving Borrowing
that would end later than the Maturity Date in effect for any Lender; and

(g) at any time when there shall have occurred and be continuing any Default or
Event of Default, if the Administrative Agent or the Required Lenders shall so
notify the Company, no Revolving Loan may be converted into or continued as a
Eurocurrency Revolving Loan.

 

39



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be irrevocable and shall refer to
this Agreement and specify (i) the identity and amount of the Revolving
Borrowing to be converted or continued, (ii) whether such Revolving Borrowing is
to be converted to or continued as a Eurocurrency Revolving Borrowing or an ABR
Borrowing, (iii) if such notice requests a conversion, the date of such
conversion (which shall be a Business Day) and (iv) if such Revolving Borrowing
is to be converted to or continued as a Eurocurrency Revolving Borrowing, the
Interest Period with respect thereto. If no Interest Period is specified in any
such notice with respect to any conversion to or continuation as a Eurocurrency
Revolving Borrowing, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. If no notice shall have been given in accordance
with this Section 2.06 to convert or continue any Revolving Borrowing, such
Revolving Borrowing shall, at the end of the Interest Period applicable thereto
(unless repaid pursuant to the terms hereof), automatically be continued into a
new Interest Period as an ABR Borrowing.

SECTION 2.07. Fees. (a) The Company agrees to pay to each Lender, through the
Administrative Agent, on each March 31, June 30, September 30 and December 31
(with the first payment being due on March 31, 2015) and on each date on which
the Commitment of such Lender shall be terminated as provided herein (and any
subsequent date on which such Lender shall cease to have any Revolving Credit
Exposure or L/C Exposure), a facility fee (a “Facility Fee”), at a rate per
annum equal to the Applicable Percentage from time to time in effect, on the
amount of the Commitment of such Lender, whether used or unused, during the
preceding quarter (or other period commencing on the Closing Date, or ending
with the Maturity Date or any date on which the Commitment of such Lender shall
be terminated) or, if such Lender continues to have any Revolving Credit
Exposure or L/C Exposure after its Commitment terminates, on the daily amount of
such Lender’s Revolving Credit Exposure and L/C Exposure. All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
365 or 366 days, as the case may be. The Facility Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the earlier
of the Maturity Date and the termination of the Commitment of such Lender as
provided herein.

(b) The Company agrees to pay the Administrative Agent, for its own account, the
administrative and other fees separately agreed to by the Company and the
Administrative Agent (the “Administrative Fees”).

(c) The Company agrees to pay (i) to each Lender, through the Administrative
Agent, on each March 31, June 30, September 30 and December 31 and on the date
on which the Commitment of such Lender shall be terminated as provided herein, a
fee (an “L/C Participation Fee”) calculated on such Lender’s average daily L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) during the preceding quarter (or shorter period commencing with
the Effective Date or ending with the later of (A) the Maturity Date or the date
on which the Commitment of such Lender shall be terminated and (B) the date on
which such Lender shall cease to have any L/C Exposure) at a rate equal to the
Applicable Percentage from time to time, and (ii) to each Issuing Bank with
respect to each Letter of Credit issued by it the fees agreed upon by the
Company and such Issuing Bank plus, in connection with the

 

40



--------------------------------------------------------------------------------

issuance, amendment or transfer of any Letter of Credit or any L/C Disbursement,
such Issuing Bank’s customary documentary and processing charges (collectively,
the “Issuing Bank Fees”). All L/C Participation Fees and Issuing Bank Fees shall
be computed on the basis of the actual number of days elapsed in a year of 360
days. Notwithstanding the foregoing, in the case of any Letter of Credit that
will expire later than the first anniversary of the issuance, amendment, renewal
or extension thereof, the L/C Participation Fee and Issuing Bank Fees shall be
increased by an amount to be agreed upon prior to such issuance, amendment,
renewal or extension by the applicable Borrower, the applicable Issuing Bank and
the Required Lenders.

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks and the Administrative Fees shall be paid pursuant to
paragraph (b) above. Once paid, none of the Fees shall be refundable under any
circumstances in the absence of demonstrable error.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
agrees that the outstanding principal balance of each Revolving Loan shall be
payable on the Maturity Date and that the outstanding principal balance of each
Competitive Loan shall be payable on the last day of the Interest Period
applicable thereto. Each Loan shall bear interest on the outstanding principal
balance thereof as set forth in Section 2.09.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the currency of each Loan, the
Borrower of each Loan, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
each Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) of this Section shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations therein
recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligations of the Borrowers to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Borrowers shall prepare, execute and deliver to such
Lender promissory notes payable to such Lender (or, if requested by such Lender,
to such

 

41



--------------------------------------------------------------------------------

Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory notes and interest
thereon shall at all times (including after assignment pursuant to
Section 10.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

SECTION 2.09. Interest on Loans. (a) Subject to the provisions of Section 2.10,
the Loans comprising each Eurocurrency Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to (i) in the case of each Eurocurrency Revolving Loan, the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage from time to time in effect, and (ii) in the case of each
Eurocurrency Competitive Loan, the LIBO Rate for the Interest Period in effect
for such Borrowing plus the Margin offered by the Lender making such Loan and
accepted by the applicable Borrower pursuant to Section 2.03.

(b) Subject to the provisions of Section 2.10, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, for periods
during which the Alternate Base Rate is determined by reference to the Prime
Rate and 360 days for other periods) at a rate per annum equal to the Alternate
Base Rate plus the Applicable Percentage.

(c) Subject to the provisions of Section 2.10, each Fixed Rate Loan shall bear
interest at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days) equal to the fixed rate of interest offered by
the Lender making such Loan and accepted by the applicable Borrower pursuant to
Section 2.03.

(d) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Adjusted LIBO Rate, LIBO Rate or Alternate Base Rate for each
Interest Period or day within an Interest Period, as the case may be, shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.10. Default Interest. If a Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether at scheduled maturity, by notice of prepayment, by
acceleration or otherwise, such Borrower shall on demand from time to time from
the Administrative Agent pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum (computed as provided in
Section 2.09(b)) equal to the Alternate Base Rate plus 2%.

SECTION 2.11. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurocurrency Borrowing, the Administrative Agent shall have
determined (i) that deposits in the currency and principal amounts of the
Eurocurrency Loans

 

42



--------------------------------------------------------------------------------

comprising such Borrowing are not generally available in the London market or
(ii) that reasonable means do not exist for ascertaining the Adjusted LIBO Rate,
the Administrative Agent shall, as soon as practicable thereafter, give fax
notice of such determination to the Borrowers and the Lenders. In the event of
any such determination under clause (i) or (ii) above, until the Administrative
Agent shall have advised the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (x) any request by a Borrower for a
Eurocurrency Competitive Borrowing pursuant to Section 2.03 shall be of no force
and effect and shall be denied by the Administrative Agent, and (y) any request
by a Borrower for a Eurocurrency Revolving Borrowing pursuant to Section 2.04
shall be deemed to be a request for an ABR Borrowing. In the event the Required
Lenders notify the Administrative Agent that the rates at which Dollar deposits
are being offered will not adequately and fairly reflect the cost to such
Lenders of making or maintaining Eurocurrency Loans in Dollars during such
Interest Period, the Administrative Agent shall notify the applicable Borrower
of such notice and until the Required Lenders shall have advised the
Administrative Agent that the circumstances giving rise to such notice no longer
exist, any request by such Borrower for a Eurocurrency Revolving Borrowing shall
be deemed a request for an ABR Borrowing. Each determination by the
Administrative Agent hereunder shall be made in good faith and shall be
conclusive absent manifest error.

SECTION 2.12. Termination, Reduction, Extension and Increase of Commitments.
(a) The Commitments shall automatically terminate on the Maturity Date.

(b) Upon at least three Business Days’ prior irrevocable fax notice to the
Administrative Agent, the Company may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Total
Commitment; provided, however, that (i) each partial reduction of the Total
Commitment shall be in an integral multiple of $10,000,000 and (ii) no such
termination or reduction shall be made (A) which would reduce the Total
Commitment to an amount less than the Aggregate Credit Exposure or (B) which
would reduce any Lender’s Commitment to an amount that is less than the sum of
such Lender’s Revolving Credit Exposure and L/C Exposure.

(c) Each reduction in the Total Commitment hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrowers shall
pay to the Administrative Agent for the account of the Lenders, on the date of
each reduction or termination of the Total Commitment, the Facility Fees on the
amount of the Commitments terminated accrued through the date of such
termination or reduction.

(d) The Company may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 30 days and not
more than 90 days prior to any anniversary of the date hereof, request that the
Lenders extend the Maturity Date and the Commitments for an additional period of
one year. Each Lender shall, by notice to the Company and the Administrative
Agent given not later than the 20th day after the date of the Administrative
Agent’s receipt of the Company’s extension request, advise the Company whether
or not it agrees to the

 

43



--------------------------------------------------------------------------------

requested extension (each Lender agreeing to a requested extension being called
a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Company and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to an extension request,
then the Maturity Date shall, as to the Consenting Lenders, be extended to the
first anniversary of the Maturity Date theretofore in effect. The decision to
agree or withhold agreement to any Maturity Date extension shall be at the sole
discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”). The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the accounts of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date, the
Borrowers shall also make such other prepayments of their Loans as shall be
required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the Aggregate Credit Exposures shall not exceed the Total Commitment.
Notwithstanding the foregoing provisions of this paragraph, the Company shall
have the right, pursuant to Section 10.04, at any time prior to the Existing
Maturity Date, to replace a Declining Lender with a Lender or other financial
institution that will agree to a request for the extension of the Maturity Date,
and any such replacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless (i) the Administrative
Agent shall have received documents consistent with those delivered with respect
to the Company and the Borrowers under Section 4.02(a) and (b) and
Section 4.03(a), giving effect to such extension and (ii) on the anniversary of
the date hereof that immediately follows the date on which the Company delivers
the applicable request for extension of the Maturity Date, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such extension and without giving effect to the parenthetical in
Section 4.01(b)) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company.

(e) The Company may, by written notice to the Administrative Agent, executed by
the Company and one or more financial institutions (any such financial
institution referred to in this Section being called an “Increasing Lender”),
which may include any Lender, cause Commitments to be extended by the Increasing
Lenders (or cause the Commitments of the Increasing Lenders to be increased, as
the case may be) in an amount for each Increasing Lender set forth in such
notice, provided, however, that (a) the aggregate amount of all new Commitments
and increases in existing Commitments pursuant to this paragraph during the term
of this Agreement shall in no event exceed $200,000,000, (b) each Increasing
Lender, if not already a Lender hereunder, (x) shall have a Commitment,
immediately after the effectiveness of such increase, of at least $25,000,000,
(y) shall be subject to the approval of the Administrative Agent and each
Issuing Bank (which approval shall not be unreasonably withheld) and (z) shall
become a

 

44



--------------------------------------------------------------------------------

party to this Agreement by completing and delivering to the Administrative Agent
a duly executed accession agreement in a form satisfactory to the Administrative
Agent and the Company (an “Accession Agreement”) and (c) the decision of any
existing Lender to become an Increasing Lender shall be in the sole discretion
of such Lender, and no existing Lender shall be required to increase its
Commitment hereunder. New Commitments and increases in Commitments pursuant to
this Section shall become effective on the date specified in the applicable
notices delivered pursuant to this Section. Upon the effectiveness of any
Accession Agreement to which any Increasing Lender is a party, (i) such
Increasing Lender shall thereafter be deemed to be a party to this Agreement and
shall be entitled to all rights, benefits and privileges accorded a Lender
hereunder and subject to all obligations of a Lender hereunder and (ii) Schedule
2.01 shall be deemed to have been amended to reflect the Commitment of such
Increasing Lender as provided in such Accession Agreement. Upon the
effectiveness of any increase pursuant to this Section in the Commitment of a
Lender already a party hereto, Schedule 2.01 shall be deemed to have been
amended to reflect the increased Commitment of such Lender. Notwithstanding the
foregoing, no increase in the aggregate Commitments (or in the Commitment of any
Lender) shall become effective under this Section unless, on the date of such
increase, (i) the Administrative Agent shall have received documents consistent
with those delivered with respect to the Company and the Borrowers under
Section 4.02(a) and (b) and Section 4.03(a), giving effect to such increase and
(ii) the conditions set forth in paragraphs (b) and (c) of Section 4.01 shall be
satisfied (with all references in such paragraphs to a Borrowing being deemed to
be references to such increase and without giving effect to the parenthetical in
Section 4.01(b)) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Company. Following any extension of a new Commitment or increase of a Lender’s
Commitment pursuant to this paragraph, any Revolving Loans outstanding prior to
the effectiveness of such increase or extension shall continue outstanding until
the ends of the respective Interests Periods applicable thereto, and shall then
be repaid or refinanced with new Revolving Loans made pursuant to Section 2.01.

SECTION 2.13. Prepayment. (a) Each Borrower shall have the right at any time and
from time to time to prepay any Revolving Borrowing, in whole or in part, upon
giving fax notice (or telephone notice promptly confirmed by fax) to the
Administrative Agent: (i) before 10:00 a.m., New York City time, three Business
Days prior to prepayment, in the case of Eurocurrency Revolving Loans, and
(ii) before 10:00 a.m., New York City time, one Business Day prior to
prepayment, in the case of ABR Loans; provided, however, that in the case of any
Revolving Borrowing, each partial prepayment shall be in an amount which is an
integral multiple of $5,000,000 and not less than $25,000,000.

(b) If the Aggregate Credit Exposure shall at any time exceed the Total
Commitment, then (i) on the last day of any Interest Period applicable to any
Eurocurrency Revolving Borrowing and (ii) on any other date in the event any ABR
Revolving Borrowing shall be outstanding, the Borrowers shall prepay Revolving
Loans in an amount equal to the lesser of (A) the amount necessary to eliminate
such excess (after giving effect to any other prepayment of Loans on such day)
and (B) the amount of

 

45



--------------------------------------------------------------------------------

the applicable Borrowings referred to in clause (i) or (ii), as applicable. If,
on any date, the Aggregate Credit Exposure shall exceed 105% of the Total
Commitment, then the Borrowers shall, not later than the third Business Day
following the date notice of such excess is received from the Administrative
Agent, prepay one or more Revolving Borrowings in an aggregate principal amount
sufficient to eliminate such excess.

(c) On the date of any termination or reduction of the Commitments pursuant to
Section 2.12, the Borrowers shall pay or prepay so much of the Revolving
Borrowings as shall be necessary in order that the Aggregate Credit Exposure
will not exceed the Total Commitment after giving effect to such termination or
reduction.

(d) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the applicable Borrower to prepay such Borrowing
(or portion thereof) by the amount stated therein on the date stated therein.
All prepayments under this Section shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section shall
be accompanied by accrued interest on the principal amount being prepaid to the
date of payment.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision herein, if after the date of this Agreement any Change in
Law shall result in the imposition, modification or applicability of any
reserve, insurance charge, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in by
any Credit Party, or shall result in the imposition on any Credit Party or the
London interbank market of any other condition affecting this Agreement, such
Credit Party’s Commitment or any Loan made by such Credit Party or Letter of
Credit or participation therein (including any Tax (other than (i) Indemnified
Taxes and (ii) Excluded Taxes) on or with respect to the Commitments, Loans,
deposits or liabilities incurred to fund Loans, assets consisting of Loans (but
not unrelated assets) or capital attributable to the foregoing), and the result
of any of the foregoing shall be to increase the cost to such Credit Party of
making, converting to, continuing or maintaining any Loan or of issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Credit Party hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Credit Party to be material,
then such additional amount or amounts as will compensate such Credit Party for
such additional costs or reduction will be paid by the Borrowers to such Credit
Party upon demand. Notwithstanding the foregoing, no Credit Party shall be
entitled to request compensation under this paragraph, (A) with respect to any
Competitive Loan made by such Credit Party if the Change in Law giving rise to
such request was applicable to such Credit Party at the time of submission of
the Competitive Bid pursuant to which such Competitive Loan was made or issued,
or (B) with respect to any Change in Law in respect of costs imposed on such
Lender or Issuing Bank under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III if it shall not be the general policy or practice of
such Credit Party to seek compensation in similar circumstances under similar
provisions in comparable credit facilities, as determined in good faith by such
Credit Party.

 

46



--------------------------------------------------------------------------------

(b) If any Credit Party shall have determined that any Change in Law affecting
such Credit Party or any lending office of such Credit Party or such Credit
Party’s holding company, if any, regarding capital adequacy or liquidity has or
would have the effect of reducing the rate of return on such Credit Party’s
capital or on the capital of such Credit Party’s holding company, if any, as a
consequence of this Agreement, such Credit Party’s Commitment or the Loans made
or Letters of Credit issued by such Credit Party pursuant hereto to a level
below that which such Credit Party or such Credit Party’s holding company could
have achieved but for such Change in Law (taking into consideration such Credit
Party’s policies and the policies of such Credit Party’s holding company with
respect to capital adequacy or liquidity) by an amount deemed by such Credit
Party to be material, then from time to time such additional amount or amounts
as will compensate such Credit Party for such reduction will be paid by the
Borrowers to such Credit Party.

(c) A certificate of any Credit Party setting forth such amount or amounts as
shall be necessary to compensate such Credit Party or its holding company as
specified in paragraph (a) or (b) above, as the case may be, shall be delivered
to the Company and shall be conclusive absent manifest error. The Borrowers
shall pay such Credit Party the amount shown as due on any such certificate
delivered by it within 10 days after its receipt of the same.

(d) Failure on the part of any Credit Party to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any period shall not constitute a waiver of
such Credit Party’s right to demand compensation with respect to such period or
any other period; provided that the Borrowers shall not be required to
compensate any Credit Party pursuant to this Section for any increased costs or
expenses incurred or reductions suffered more than 90 days prior to the date
that such Credit Party notifies the Company of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Credit Party’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof. The protection of this Section
shall be available to each Credit Party regardless of any possible contention of
the invalidity or inapplicability of the Change in Law which shall have occurred
or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision
herein, if any change in any law or regulation or in the interpretation thereof
by any Governmental Authority charged with the administration or interpretation
thereof shall make it unlawful for any Lender or any of its Affiliates to make
or maintain any Eurocurrency Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurocurrency Loan, then, by written
notice to the Company and to the Administrative Agent, such Lender may:

(i) declare that Eurocurrency Loans will not thereafter be made by such Lender
hereunder, whereupon such Lender shall not submit a Competitive Bid in response
to a request for a Eurocurrency Competitive Borrowing, and any request

 

47



--------------------------------------------------------------------------------

for a Eurocurrency Revolving Borrowing shall, as to such Lender only, be deemed
a request for an ABR Loan, unless such declaration shall be subsequently
withdrawn; and

(ii) require that all outstanding Eurocurrency Loans denominated in Dollars made
by it be converted to ABR Loans (which ABR Loans shall, for purposes of this
Section 2.15, be determined at a rate per annum by reference to the greater of
clause (a) or (b) of the definition of the term “Alternate Base Rate”) and that
all outstanding Eurocurrency Loans denominated in the affected Non-US Currency
be promptly prepaid, in which event all such Eurocurrency Loans in Dollars shall
be automatically converted to ABR Loans (at a rate per annum as so determined)
as of the effective date of such notice as provided in paragraph (b) below and
all such Non-US Currency Loans shall be promptly prepaid.

In the event any Lender shall exercise its rights under (i) or (ii) above with
respect to Eurocurrency Loans, all payments and prepayments of principal which
would otherwise have been applied to repay the Eurocurrency Loans that would
have been made by such Lender or the converted Eurocurrency Loans of such Lender
shall instead be applied to repay the ABR Loans made by such Lender in lieu of,
or resulting from the conversion of, such Eurocurrency Loans.

(b) For purposes of this Section 2.15, a notice by any Lender shall be effective
as to each Eurocurrency Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurocurrency Loan; in all other cases such notice
shall be effective on the date of receipt.

SECTION 2.16. Indemnity. The Borrowers shall indemnify each Lender against any
out-of-pocket loss or reasonable expense which such Lender may sustain or incur
as a consequence of (a) any failure to borrow or to refinance, convert or
continue any Loan hereunder after irrevocable notice of such borrowing,
refinancing, conversion or continuation has been given pursuant to Section 2.03,
2.04 or 2.06, (b) any payment, prepayment or conversion, or assignment required
under Section 2.21, of a Eurocurrency Loan required by any other provision of
this Agreement or otherwise made or deemed made on a date other than the last
day of the Interest Period, if any, applicable thereto, (c) any default in
payment or prepayment of the principal amount of any Loan or any part thereof or
interest accrued thereon, as and when due and payable (at the due date thereof,
whether by scheduled maturity, acceleration, irrevocable notice of prepayment or
otherwise) or (d) the occurrence of any Event of Default, including, in each
such case, any loss or reasonable expense sustained or incurred or to be
sustained or incurred in liquidating or employing deposits from third parties
acquired to effect or maintain such Loan or any part thereof as a Eurocurrency
Loan. Such loss or reasonable expense shall include an amount equal to the
excess, if any, as reasonably determined by such Lender, of (i) its cost of
obtaining the funds for the Loan being paid, prepaid, refinanced or not borrowed
(assumed to be the Adjusted LIBO Rate applicable thereto) for the period from
the date of such payment, prepayment, refinancing or failure to borrow or
refinance to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow or refinance the Interest Period for such Loan which
would have commenced on the date of

 

48



--------------------------------------------------------------------------------

such failure) over (ii) the amount of interest (as reasonably determined by such
Lender) that would be realized by such Lender in reemploying the funds so paid,
prepaid or not borrowed or refinanced for such period or Interest Period, as the
case may be. A certificate of any Lender setting forth any amount or amounts
which such Lender is entitled to receive pursuant to this Section as a result of
any loss shall be delivered to such Borrower and shall be conclusive absent
manifest error; provided that any expenses related to any such loss that are
incurred by such Lender and reported under such certificate shall be required to
be reasonably documented.

SECTION 2.17. Pro Rata Treatment. Except as required under Sections 2.15
and 2.21, each payment of the Facility Fees and each reduction of the
Commitments shall be allocated pro rata among the Lenders in accordance with
their respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Revolving Loans). Except as required under Section 2.15, each
payment or repayment of principal of any Revolving Borrowing and each
refinancing or conversion of any Revolving Borrowing shall be allocated pro rata
among the Lenders in accordance with the respective principal amounts of their
outstanding Revolving Loans comprising such Borrowing, and each payment of
interest on any Revolving Borrowing shall be allocated pro rata among the
Lenders in accordance with the respective amounts of accrued and unpaid interest
on their outstanding Revolving Loans comprising such Borrowing. Each payment of
principal of any Competitive Borrowing shall be allocated pro rata among the
Lenders participating in such Borrowing in accordance with the respective
principal amounts of their outstanding Competitive Loans comprising such
Borrowing. Each payment of interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective amounts of accrued and unpaid interest on their
outstanding Competitive Loans comprising such Borrowing. For purposes of
determining the Commitments of the Lenders at any time, each outstanding
Competitive Borrowing shall be deemed to have utilized the Commitments of the
Lenders (including those Lenders which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with their respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole Dollar
amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim, or pursuant to
a secured claim under Section 506 of Title 11 of the United States Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means (other than pursuant to Sections 2.14, 2.16
or 2.20), obtain payment (voluntary or involuntary) in respect of any Revolving
Loans or amounts owed to it in respect of L/C Disbursements as a result of which
the unpaid principal portion of its Revolving Loans and the amounts owed to it
in respect of L/C Disbursements shall be proportionately less than the unpaid
principal portion of the Revolving Loans and amounts owed in respect of L/C
Disbursements of any other Lender, it shall be deemed simultaneously to have

 

49



--------------------------------------------------------------------------------

purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Revolving Loans and
amounts owed in respect of L/C Disbursements of such other Lender, so that the
aggregate unpaid principal amount of the Revolving Loans and participations in
the Revolving Loans and amounts owed in respect of L/C Disbursements of each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Revolving Loans and amounts owed in respect of L/C Disbursements then
outstanding as the principal amount of its Revolving Loans and the amounts owed
to it in respect of L/C Disbursements prior to such exercise of banker’s lien,
setoff or counterclaim or other event was to the principal amount of all
Revolving Loans and amounts owed in respect of L/C Disbursements outstanding
prior to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that, if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. Any Lender holding a participation in a
Revolving Loan or amount owed in respect of an L/C Disbursement deemed to have
been so purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing to such Lender by reason
thereof as fully as if such Lender had made a Revolving Loan in the amount of
such participation.

SECTION 2.19. Payments. (a) Except to the extent that any Tax is required to be
withheld or deducted under applicable law or regulation, but subject to the
provisions of Section 2.20, the Borrowers shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement and any Fees
or other amounts) hereunder without deduction, counter-claim or setoff in
immediately available funds not later than 12:00 noon, local time at the place
of payment, on the date when due in immediately available funds to the
Administrative Agent at its offices at 383 Madison Avenue, New York, New York.
Each such payment (other than principal of and interest on Loans and L/C
Disbursements in currencies other than Dollars, which shall be paid in the
applicable currencies except as provided in Section 2.05(e)) shall be made in
Dollars. The Administrative Agent shall promptly distribute all payments for the
accounts of the Lenders received by it to the Lenders.

(b) Whenever any payment (including principal of or interest on any Borrowing or
any Fees or other amounts) hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or Fees, if applicable.

(c) Notwithstanding any contrary provision hereof, if any Lender shall fail to
make any payment required to be made by it hereunder to or for the account of
the Administrative Agent or any Issuing Bank, the Administrative Agent may, in
its discretion, until such time as all such unsatisfied obligations of such
Lender have been fully paid, (i) apply any amounts received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the applicable Issuing Bank to satisfy such Lender’s
obligations to it under each such Section and/or (ii) hold any such

 

50



--------------------------------------------------------------------------------

amounts in a segregated account as cash collateral for, and for application to,
any future obligations of such Lender under any such Section, in each case in
any order as determined by the Administrative Agent in its discretion.

SECTION 2.20. Taxes. (a) Each payment by each applicable Borrower under this
Agreement shall be made without withholding for any Taxes, unless such
withholding is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold
Taxes, then such Withholding Agent may so withhold and shall timely pay the full
amount of withheld Taxes to the relevant Governmental Authority in accordance
with applicable law. If such Taxes are Indemnified Taxes, then the amount
payable by the applicable Borrower shall be increased as necessary so that, net
of such withholding (including such withholding applicable to additional amounts
payable under this Section), the applicable Credit Party receives the amount it
would have received had no such withholding been made.

(b) Each applicable Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

(d) Each Borrower shall indemnify each Credit Party for any Indemnified Taxes
that are paid or payable by such Credit Party in connection with this Agreement
(including amounts paid or payable under this Section 2.20(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority, except to the extent that such Borrower has
paid additional amounts with respect to such Taxes pursuant to Section 2.20(a)
of this Agreement. The indemnity under this Section 2.20(d) shall be paid within
10 days after the Credit Party delivers to the applicable Borrower a certificate
stating the amount of any Indemnified Taxes so paid or payable by such Credit
Party. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Such Credit Party shall deliver a copy of such
certificate to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes, only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this
Section 2.20(e) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes or
expenses so paid or payable by the Administrative Agent.

 

51



--------------------------------------------------------------------------------

Such certificate shall be conclusive of the amount so paid or payable absent
manifest error.

(f) (i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement or
the Loan Documents shall deliver to the Borrowers and the Administrative Agent,
on or prior to the date such Lender becomes a party to this Agreement and at the
time or times reasonably requested by any Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Lender shall, on
or prior to the date such Lender becomes a party to this Agreement and at the
time or times reasonably requested by any Borrower or the Administrative Agent,
deliver such other documentation prescribed by law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Upon the reasonable
request of any Borrower or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.20(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so. Notwithstanding anything to
the contrary in this Section 2.20(f), the completion, execution and submission
of such documentation (other than such documentation set forth in
Section 2.20(f)(ii)(A), (ii)(B), (ii)(C), (ii)(D) or (ii)(E) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, if any Borrower is a US
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable (including any applicable substitute or successor forms):

(A) in the case of a Lender that is a US Person, IRS Form W-9 certifying that
such Lender is exempt from US Federal backup withholding tax;

(B) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (1) with respect to payments of interest
under this Agreement, IRS Form W-8BEN or W-8BEN-E (as applicable) establishing
an exemption from, or reduction of, US Federal withholding Tax pursuant to the
“interest”

 

52



--------------------------------------------------------------------------------

article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement or the Loan Documents, IRS Form W-8BEN or W-8BEN-E (as
applicable) establishing an exemption from, or reduction of, US Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C) in the case of a Non-US Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
W-8BEN-E (as applicable) and (2) a certificate substantially in the form of
Exhibit G (a “US Tax Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of
Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of such
Borrower within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

(E) in the case of a Non-US Lender that is not the beneficial owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under
Section 881(c) of the Code, such Lender may provide a US Tax Certificate on
behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable such Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) Each Lender shall deliver to the Withholding Agent, at the time or times
prescribed by law (including as prescribed as a result of any change in law or
the taking effect of any law occurring after the date hereof) and at such time
or times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code and as prescribed by any change in law or
the taking effect of any law occurring after the date hereof) and such
additional documentation reasonably

 

53



--------------------------------------------------------------------------------

requested by the Withholding Agent as may be necessary for the Withholding Agent
(A) to comply with its obligations under FATCA, (B) to determine that such
Lender has complied with such Lender’s obligations under FATCA and (C) to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 2.20(f)(iii), FATCA shall include any regulations or official
interpretations thereof.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including additional amounts paid pursuant to
this Section 2.20), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made and additional
amounts paid under this Section with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. This Section 2.20(g) shall
not be construed to require any party to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to any
other party or any other Person.

(h) Each Lender shall severally indemnify the Administrative Agent and each
Borrower for any Taxes incurred or asserted against the Administrative Agent or
such Borrower by any Governmental Authority and any reasonable expenses arising
therefrom as a result of the failure by such Lender to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Administrative Agent or such Borrower pursuant
to Section 2.20(f). The indemnity under this Section 2.20(h) shall be paid
within 10 days after the Administrative Agent or such Borrower delivers to the
applicable Lender a certificate stating the amount of Taxes or expenses so paid
or payable by the Administrative Agent or such Borrower. Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

(i) Each party’s obligations under this Section 2.20 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

(j) For purposes of Sections 2.20(e), (f), (h) and (i), the term “Lender”
includes any (i) Issuing Bank and (ii) assignee and Participant under
Section 10.04.

SECTION 2.21. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances. (a) Any Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank claiming any additional amounts
payable pursuant to Section 2.14 or Section 2.20 or exercising its rights under
Section 2.15 shall

 

54



--------------------------------------------------------------------------------

use reasonable efforts (consistent with legal and regulatory restrictions) to
file any certificate or document requested by the Company or to change the
jurisdiction of its applicable lending office if the making of such a filing or
change would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the sole determination of such Lender (including
any assignee and any Lender for the benefit of a Participant) or Issuing Bank,
be otherwise disadvantageous to such Lender (including any assignee and any
Lender for the benefit of a Participant) or Issuing Bank.

(b) In the event that any Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank shall have delivered a notice or
certificate pursuant to Section 2.14 or 2.15, or any Borrower shall be required
to make additional payments to any Lender (including any assignee and any Lender
for the benefit of a Participant) or Issuing Bank under Section 2.20, the
Company shall have the right, at its own expense, upon notice to such Lender
(including any assignee and any Lender for the benefit of a Participant) or
Issuing Bank and the Administrative Agent, to require such Lender (including any
assignee and any Lender for the benefit of a Participant) or Issuing Bank to
transfer and assign without recourse, representation or warranty (in accordance
with and subject to the restrictions contained in Section 10.04) all interests,
rights and obligations contained hereunder to another financial institution
approved by the Administrative Agent (which approval shall not be unreasonably
withheld) which shall assume such obligations; provided that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the assignee or the Company, as the case may be,
shall pay to the affected Lender (including any assignee and any Lender for the
benefit of a Participant) or Issuing Bank in immediately available funds on the
date of such assignment the principal of and interest accrued to the date of
payment on the Loans and L/C Disbursements made by it hereunder and all other
amounts accrued for its account or owed to it hereunder and shall cause all
Letters of Credit issued by it to be canceled on such date.

SECTION 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Facility Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.07(a);

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.07); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

(c) if any L/C Exposure exists at the time such Lender becomes a Defaulting
Lender then:

 

55



--------------------------------------------------------------------------------

(i) unless a Default or an Event of Default shall have occurred and be
continuing, all or any part of the L/C Exposure of such Defaulting Lender shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Shares, but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower shall within two Business Days following
notice by the Administrative Agent cash collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Article VII for so long as such L/C Exposure is outstanding;

(iii) if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Exposure pursuant to clause (ii) above, such Borrower shall not be required
to pay any L/C Participation Fees to such Defaulting Lender pursuant to
Section 2.07(c) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized;

(iv) if the L/C Exposure of the Defaulting Lender is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(c) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Shares; and

(v) if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the applicable Issuing Bank or
any other Lender hereunder, all Facility Fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such L/C Exposure) and L/C
Participation Fees payable under Section 2.07(c) with respect to such Defaulting
Lender’s L/C Exposure shall be payable to such Issuing Bank until and to the
extent that such L/C Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, each Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the applicable Borrowers in
accordance with Section 2.22(c), and participating interests in any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall
not participate therein).

If (i) a Bankruptcy Event with respect to a Lender Parent of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii)

 

56



--------------------------------------------------------------------------------

any Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank shall
have entered into arrangements with the applicable Borrowers or such Lender
satisfactory to such Issuing Bank to defease any risk to it in respect of such
Lender hereunder.

In the event that the Administrative Agent, the Borrowers and each Issuing Bank
each agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Competitive Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Share.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each of the Lenders as follows (it
being agreed that each Borrower other than the Company makes the following
representations only as to itself, but that the Company makes such
representations as to all the Borrowers):

SECTION 3.01. Organization; Powers. Each Borrower and each of the Significant
Subsidiaries (a) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (c) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify would not result in a Material Adverse Effect,
and (d) in the case of each Borrower, has the corporate power and authority to
execute, deliver and perform its obligations under the Loan Documents and to
borrow hereunder and thereunder.

SECTION 3.02. Authorization. The execution, delivery and performance by each
Borrower of each Loan Document to which it is or will be a party and the
Borrowings hereunder (collectively, the “Transactions”) (i) have been or, upon
execution and delivery thereof, will be duly authorized by all requisite
corporate action and (ii) will not (A) violate (x) any provision of any law,
statute, rule or regulation (including the Margin Regulations) or of the
certificate of incorporation or other constitutive documents or by-laws of such
Borrower, (y) any order of any Governmental Authority or (z) any provision of
any indenture, material agreement or other instrument to which any Borrower is a
party or by which it or any of its property is or may be bound, where such
violation is reasonably likely to result in a Material Adverse Effect, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, material agreement or
other instrument, where such

 

57



--------------------------------------------------------------------------------

default is reasonably likely to result in a Material Adverse Effect or
(C) result in the creation or imposition of any lien upon any property or assets
of any Borrower.

SECTION 3.03. Enforceability. This Agreement and each other Loan Document to
which any Borrower is a party constitutes a legal, valid and binding obligation
of such Borrower enforceable in accordance with its terms.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority, other
than those which have been taken, given or made, as the case may be, is or will
be required with respect to any Borrower in connection with the Transactions.

SECTION 3.05. Financial Statements and Projections. (a) The Company has
heretofore furnished to the Administrative Agent and the Lenders copies of its
consolidated balance sheet and statements of income, cash flow and retained
earnings as of and for the fiscal year ended December 31, 2013, and the fiscal
quarters ended March 31, 2014, June 30, 2014, and September 30, 2014. Such
financial statements present fairly, in all material respects, the consolidated
financial condition and the results of operations of the Company and its
subsidiaries as of such dates and for such periods in accordance with GAAP.

(b) There has been no material adverse change in the consolidated financial
condition of the Company and the Subsidiaries taken as a whole from the
financial condition reported in the financial statements for the fiscal year
ended December 31, 2013, referred to in paragraph (a) of this Section, except as
disclosed in any Form 10-K, Form 10-Q, Form 8-K or definitive proxy statement,
or any amendment thereto, filed by the Company with the SEC on or before the
date hereof.

SECTION 3.06. Litigation; Compliance with Laws. (a) There are no actions,
proceedings or investigations filed or (to the knowledge of any Borrower)
threatened or affecting any Borrower or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining any Borrower or any Subsidiary from the
execution, delivery or performance of this Agreement nor is there any other
action, proceeding or investigation filed or (to the knowledge of any Borrower
or any Subsidiary) threatened against any Borrower or any Subsidiary in any
court or before any Governmental Authority or arbitration board or tribunal
which would be reasonably likely to result in a Material Adverse Effect or
materially restrict the ability of any Borrower to comply with its obligations
under the Loan Documents.

(b) Neither any Borrower nor any Subsidiary is in violation of any law, rule or
regulation (including any law, rule or regulation relating to the protection of
the environment or to employee health or safety), or in default with respect to
any judgment, writ, injunction or decree of any Governmental Authority, where
such violation or default would be reasonably likely to result in a Material
Adverse Effect.

 

58



--------------------------------------------------------------------------------

(c) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Company or any Subsidiary has received notice of any claim with respect to
or is otherwise aware of any environmental liability to which it is or is
reasonably likely to become subject.

SECTION 3.07. Federal Reserve Regulations. (a) Neither any Borrower nor any
Subsidiary that will receive proceeds of the Loans hereunder is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Margin Regulations. Not more than 25% of the value of the assets subject to
any restrictions on the sale, pledge or other disposition of assets under this
Agreement, any other Loan Document or any other agreement to which any Lender or
Affiliate of a Lender is party will at any time be represented by Margin Stock.

SECTION 3.08. Investment Company Act. No Borrower is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
(the “1940 Act”).

SECTION 3.09. Use of Proceeds. All proceeds of the Loans and all Letters of
Credit shall be used for the purposes referred to in the recitals to this
Agreement and in accordance with the provisions of Section 3.07.

SECTION 3.10. Full Disclosure; No Material Misstatements. None of the
representations or warranties made by any Borrower in connection with this
Agreement as of the date such representations and warranties are made or deemed
made, and neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Borrower to the Administrative Agent or any Lender pursuant to
or in connection with this Agreement or the credit facilities established
hereby, contains or will contain any material misstatement of fact or omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were or will be made, not
misleading; provided that, with respect to forecasts or projected financial
information contained in the documents referred to above, the Company represents
only that such information was prepared in good faith based upon assumptions
believed by it to be reasonable at the time made and at the time so furnished
and as of the date hereof (it being understood that such forecasts and
projections may vary from actual results and that such variances may be
material).

SECTION 3.11. Taxes. Each Borrower and each of the Significant Subsidiaries has
filed or caused to be filed all Federal, state and local tax returns which are
required to be filed by it, and has paid or caused to be paid all taxes shown to
be due and payable on such returns or on any assessments received by it, other
than any taxes or

 

59



--------------------------------------------------------------------------------

assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have to the extent required by GAAP been set aside.

SECTION 3.12. Employee Pension Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of FASB ASC Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan by an amount that could reasonably be expected to result
in a Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of FASB ASC Topic 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans by an amount that could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.13. Anti-Corruption Laws and Sanctions. The Company maintains and will
maintain in effect policies and procedures designed to promote compliance by the
Company, the Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company
and the Subsidiaries and, to the knowledge of the Company, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Company, any Subsidiary or to the knowledge of the Company, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the Closing Date having occurred and
the satisfaction of the following conditions:

SECTION 4.01. All Extensions of Credit. On the date of each Borrowing and on the
date of each issuance of a Letter of Credit:

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 or Section 2.04, as applicable, or, in the case of the
issuance of a Letter of Credit, the applicable Issuing Bank shall have been
requested to issue such Letter of Credit as contemplated by Section 2.05.

 

60



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article III hereof (except
those contained in Sections 3.05(b) and 3.06(a)) shall be true and correct in
all material respects on and as of the date of such Borrowing or issuance of a
Letter of Credit with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date.

(c) At the time of and immediately after such Borrowing or issuance of a Letter
of Credit no Event of Default or Default shall have occurred and be continuing.

Each Borrowing and issuance of a Letter of Credit shall be deemed to constitute
a representation and warranty by each Borrower on the date of such Borrowing or
issuance of a Letter of Credit as to the matters specified in paragraphs (b) and
(c) of this Section 4.01.

SECTION 4.02. Effective Date. On the Effective Date:

(a) The Administrative Agent shall have received favorable written opinions of
(i) McGuireWoods LLP, counsel for the Company, to the effect set forth in
Exhibit C-1 hereto and (ii) Ann D. Davidson, Chief Legal Officer of the Company,
to the effect set forth in Exhibit C-2 hereto, each dated the Effective Date and
addressed to the Administrative Agent, the Lenders and the Issuing Banks and
satisfactory to the Lenders, the Administrative Agent and Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent.

(b) The Administrative Agent shall have received (i) a copy of the certificate
of incorporation, including all amendments thereto, of the Company, certified as
of a recent date by the Secretary of State of its state of incorporation, and a
certificate as to the existence of the Company as of a recent date from such
Secretary of State; (ii) a certificate of the Secretary or an Assistant
Secretary of the Company dated the Effective Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws of the Company as in
effect on the Effective Date and at all times since a date prior to the date of
the resolutions described in (B) below, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of the
Company authorizing the execution, delivery and performance of the Loan
Documents to which the Company is a party and the Borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate of incorporation referred to in
clause (i) above has not been amended since the date of the last amendment
thereto shown on the certificate of existence furnished pursuant to such
clause (i) and (D) as to the incumbency and specimen signature of each officer
executing this Agreement or any other document delivered in connection herewith
on behalf of the Company; and (iii) a certificate of another officer of the
Company as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to (ii) above.

 

61



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Financial Officer of the Company, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01 (without giving effect to the parenthetical in such paragraph (b)).

(d) The principal of and accrued and unpaid interest on any loans outstanding
under the Existing Credit Agreement shall have been paid in full, all other
amounts due under the Existing Credit Agreement shall have been paid in full,
all letters of credit issued under the Existing Credit Agreement shall have been
terminated or shall have become Existing Letters of Credit and the commitments
of the lenders and issuing banks under the Existing Credit Agreement shall have
been permanently terminated.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable for the accounts of the Lenders or for its own account on or prior
to the Effective Date and, to the extent invoiced prior to the Effective Date,
all fees, charges and disbursements of counsel that the Borrowers have agreed to
pay or reimburse.

(f) The Credit Parties shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

SECTION 4.03. First Borrowing by Each Borrowing Subsidiary. On or prior to the
first date on which Loans are made to or Letters of Credit are issued for the
benefit of any Borrowing Subsidiary:

(a) The Credit Parties shall have received the favorable written opinion of
counsel satisfactory to the Administrative Agent, addressed to the Credit
Parties and satisfactory to the Credit Parties and to Cravath, Swaine & Moore
LLP, counsel for the Administrative Agent, addressing such legal issues as the
Administrative Agent or such counsel may reasonably request.

(b) The Administrative Agent shall have received a copy of the Borrowing
Subsidiary Agreement executed by such Borrowing Subsidiary.

(c) It shall not be unlawful for such Subsidiary to become a Borrower hereunder
or for any Lender to make Loans or otherwise extend credit to such Subsidiary as
provided herein or for any Issuing Bank to issue Letters of Credit for the
account of such Subsidiary.

(d) The Credit Parties shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Borrowing Subsidiary, the
authorization of the Transactions insofar as they relate to such Borrowing
Subsidiary and any other legal matters relating to such Borrowing Subsidiary,
its Borrowing Subsidiary Agreement or such Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

62



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will, and will cause
each of the Significant Subsidiaries to:

SECTION 5.01. Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence, rights and
franchises, except as expressly permitted under Section 6.01; provided, however,
that nothing in this Section shall prevent the abandonment or termination of the
existence, rights or franchises of any Significant Subsidiary or any rights or
franchises of any Borrower if such abandonment or termination is in the best
interests of the Borrowers and is not disadvantageous in any material respect to
the Lenders.

SECTION 5.02. Business and Properties. Comply in all material respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including any of the foregoing relating to the protection of the environment or
to employee health and safety), whether now in effect or hereafter enacted;
maintain in effect and enforce policies and procedures designed to promote
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions; and at all times maintain and preserve all property material to the
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.

SECTION 5.03. Financial Statements, Reports, etc. In the case of the Company,
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and the related consolidated statements of income and cash flows showing
its consolidated financial condition as of the close of such fiscal year and the
consolidated results of its operations during such year, all audited by
Deloitte & Touche LLP or another independent registered public accounting firm
of recognized national standing selected by the Company and accompanied by an
opinion of such accountants (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
its financial condition and results of operations on a consolidated basis in
accordance with GAAP (it being agreed that the requirements of

 

63



--------------------------------------------------------------------------------

this paragraph may be satisfied by the delivery pursuant to paragraph (d) below
of an annual report on Form 10-K containing the foregoing);

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related consolidated
statements of income, cash flow and stockholders’ equity, showing its
consolidated financial condition as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting its financial condition and results of operations
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments (it being agreed that the requirements of this paragraph may
be satisfied by the delivery pursuant to paragraph (d) below of a quarterly
report on Form 10-Q containing the foregoing);

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of a Financial Officer (i) certifying that, to the
best of such Financial Officer’s knowledge, no Event of Default or Default has
occurred or, if such an Event of Default or Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.06 and 6.07;

(d) promptly after the same become publicly available, copies of all reports on
forms 10-K, 10-Q and 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or, in the case of the
Company, copies of all reports distributed to its shareholders, as the case may
be; and

(e) promptly, from time to time, such other information as any Lender shall
reasonably request through the Administrative Agent.

Information required to be delivered to the Administrative Agent pursuant to
this Section 5.03 shall be deemed to have been distributed to the Lenders if
such information, or one or more annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of the Securities and Exchange Commission at
http://www.sec.gov (and a confirming electronic correspondence shall have been
delivered or caused to be delivered to the Lenders providing notice of such
posting or availability). Information required to be delivered pursuant to this
Section 5.03 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.

SECTION 5.04. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers, and maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies similarly
situated and in the same or similar businesses (it being understood that the
Borrowers and the Significant

 

64



--------------------------------------------------------------------------------

Subsidiaries may self-insure to the extent customary with companies similarly
situated and in the same or similar businesses).

SECTION 5.05. Obligations and Taxes. Pay and discharge promptly when due all
taxes, assessments and governmental charges imposed upon it or upon its income
or profits or in respect of its property, as well as all other material
liabilities, in each case before the same shall become delinquent or in default
and before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto shall, to the extent required by GAAP, have been set aside.

SECTION 5.06. Litigation and Other Notices. Give the Administrative Agent prompt
written notice of the following (which the Administrative Agent shall promptly
provide to the Lenders):

(a) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding
which is reasonably likely to result in a Material Adverse Effect;

(b) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with respect thereto; and

(c) any change in any of the Ratings.

SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Maintain financial records in accordance with GAAP and to the extent permitted
by applicable law, upon reasonable notice, at all reasonable times, permit any
authorized representative designated by the Administrative Agent or any Lender
to visit and inspect the properties of the Company and of any Significant
Subsidiary and to discuss the affairs, finances and condition of the Company and
any Significant Subsidiary with a Financial Officer of the Company and such
other officers as the Company shall deem appropriate.

SECTION 5.08. Use of Proceeds. (a) Use the proceeds of the Loans only for the
purposes set forth in the recitals to this Agreement.

(b) Not request any Borrowing or Letter of Credit, and not use, and shall
require that the other Subsidiaries and the respective directors, officers,
employees and agents of the Borrowers and such Subsidiaries not use, the
proceeds of any Borrowing or any Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions by any party hereto.

 

65



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower covenants and agrees with each Lender and the Administrative Agent
that so long as this Agreement shall remain in effect or the principal of or
interest on any Loan, any Fees or any other amounts payable hereunder shall be
unpaid or any Letters of Credit have not been canceled or have not expired or
any amounts drawn thereunder have not been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, it will not, and will not
cause or permit any of the Subsidiaries to:

SECTION 6.01. Priority Indebtedness. Create, incur, assume or permit to exist
any Priority Indebtedness other than:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness existing on the date hereof and set forth on Schedule 6.01, and
extensions, renewals or replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that no additional
Subsidiaries will be added as obligors or guarantors in respect of any
Indebtedness referred to in this clause (b) and no such Indebtedness shall be
secured by any additional assets (other than as a result of any Lien covering
after-acquired property in effect on the date hereof);

(c) Indebtedness of any Subsidiary to the Company or any other Subsidiary, or
Indebtedness of the Company to any Subsidiary; provided that no such
Indebtedness shall be assigned to, or subjected to any Lien in favor of, a
Person other than the Company or a Subsidiary;

(d) Indebtedness (including Capital Lease Obligations and obligations under
conditional sale or other title retention agreements) incurred to finance the
acquisition, construction or improvement of, and secured only by, any fixed or
capital assets acquired, constructed or improved by the Company or any
Subsidiary, and extensions, renewals or replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof or add additional
Subsidiaries as obligors or guarantors in respect thereof and that are not
secured by any additional assets; provided that such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

(e) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that such Indebtedness and any Liens securing the same exist at the
time such Person becomes a Subsidiary and are not created in contemplation of or
in connection with such Person becoming a Subsidiary, and any such Liens do not
extend to additional assets of the Company or any Subsidiary, and extensions,
renewals or replacements of any of the Indebtedness referred to above in this
clause that do not

 

66



--------------------------------------------------------------------------------

increase the outstanding principal amount thereof or add additional Subsidiaries
as obligors or guarantors in respect thereof and that are not secured by any
additional assets;

(f) Indebtedness of any Foreign Subsidiary incurred after the date hereof, the
net proceeds of which are promptly dividended to the Company or one or more
Domestic Subsidiaries; provided that such Indebtedness is not secured by assets
of the Company or any Domestic Subsidiary; and

(g) other Priority Indebtedness to the extent the sum, without duplication, of
(i) the aggregate amount thereof outstanding at any time and (ii) the aggregate
sales price for the assets transferred in all sale and lease-back arrangements
permitted under Section 6.03 and in effect at any time shall not exceed the
greater of (i) $150,000,000 and (ii) 10% of Consolidated Net Tangible Assets.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Permitted Encumbrances;

(b) Liens existing on the date hereof and set forth on Schedule 6.02, and
extensions or renewals of any such Liens that do not extend to additional assets
or increase the amount of the obligations secured thereby;

(c) any Lien securing indebtedness of a Subsidiary to the Company or another
Subsidiary or of the Company to a Subsidiary, provided that in the case of any
sale or other disposition of such indebtedness by the Company or a Subsidiary,
such sale or other disposition shall be deemed to constitute the creation of
another Lien not permitted by this clause (c);

(d) Liens deemed to exist in connection with sale and lease-back transactions
permitted under Section 6.03;

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens secure only Indebtedness
(including Capital Lease Obligations and obligations under conditional sale or
other title retention agreements) permitted by Section 6.01(d) and obligations
relating thereto not constituting Indebtedness and (ii) such Liens shall not
extend to any other asset of the Company or any Subsidiary (other than the
proceeds and products thereof); provided further that in the event purchase
money obligations are owed to any Person with respect to financing of more than
one purchase of any fixed or capital assets, such Liens may secure all such
purchase money obligations and may apply to all such fixed or capital assets
financed by such Person;

(f) any Lien existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated

 

67



--------------------------------------------------------------------------------

with or into a Subsidiary in a transaction permitted hereunder) after the date
hereof prior to the time such Person becomes a Subsidiary (or is so merged or
consolidated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Subsidiary (or
such merger or consolidation), (ii) such Lien shall not extend to any other
asset of the Company or any Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Subsidiary (or is so merged or consolidated) and any
extensions, renewals and refinancings thereof that do not increase the
outstanding principal amount thereof;

(g) sales of accounts receivable and interests therein pursuant to
Securitization Transactions constituting Priority Indebtedness permitted under
Section 6.01; and

(h) Liens securing other Priority Indebtedness to the extent such Priority
Indebtedness and such Liens are permitted under Section 6.01.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred, except (a) any such arrangement entered into with
respect to a property within 180 days after the acquisition thereof and
(b) other such arrangements to the extent the sum, without duplication, of
(a) the aggregate sales price for the assets transferred in all such
arrangements in effect at any time and (b) the aggregate amount of Priority
Indebtedness permitted under Section 6.01(g) and outstanding at such time shall
not exceed the greater of (i) $150,000,000 and (ii) 10% of Consolidated Net
Tangible Assets.

SECTION 6.04. Fundamental Changes. (a) In the case of the Company or any other
Borrower, merge into or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions and
including by means of any merger or sale of capital stock or otherwise) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing or would result from such transaction, (a) the Company or any
Borrower may merge or consolidate with any Person if (i) in the case of any such
merger involving the Company, the Company is the surviving Person and (ii) in
the case of any other such Merger, a Borrower is the surviving Person and
(b) any Borrower other than the Company may sell, transfer, lease or otherwise
dispose of all or substantially all of its assets to, or liquidate or dissolve
into, the Company.

(b) Remain engaged primarily in businesses of the type conducted by the Company
and the Subsidiaries on the date of this Agreement and businesses reasonably
related thereto.

 

68



--------------------------------------------------------------------------------

SECTION 6.05. Restrictive Agreements. Directly or indirectly enter into, incur
or permit to exist any agreement or other arrangement that restricts the ability
of any Subsidiary to pay dividends or other distributions with respect to its
Equity Interests or to make or repay loans or advances to the Company or any
Subsidiary or to guarantee Indebtedness of the Company or any Subsidiary;
provided that the foregoing shall not apply to (A) restrictions on and
conditions to the assignment of agreements between the Company or any Subsidiary
and any Governmental Authority or amounts owed under such agreements, including
those restrictions and conditions imposed by 31 USCS § 3727 and FAR Subpart 32.8
and any such assignments shall be in full compliance with 31 USCS § 3727 and FAR
Subpart 32.8 or any successor law or regulation, (B) other restrictions and
conditions imposed by law or by any Loan Document, (C) restrictions and
conditions existing on the date hereof identified on Schedule 6.05 (but shall
apply to any amendment or modification expanding the scope of any such
restriction or condition), (D) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (E) customary restrictions and
conditions contained in agreements relating to the sale of any asset, provided
that such restrictions and conditions apply only to the asset that is to be
sold, (F) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary became a
Subsidiary (but shall apply to any amendment or modification expanding the scope
of, any such restriction or condition), provided that such restrictions and
conditions apply only to such Subsidiary or (G) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01, provided that such restrictions and conditions apply only to
Foreign Subsidiaries.

SECTION 6.06. Leverage Ratio. At any time permit the Leverage Ratio to be
greater than 3.50 to 1.00.

SECTION 6.07. Interest Coverage Ratio. Permit the Interest Coverage Ratio to be
less than 3.00 to 1.00 at any time when the Company shall not have in effect
Ratings of at least BBB (with stable outlook or better) or Baa2 (with stable
outlook or better) from at least two of S&P, Moody’s and Fitch.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings or issuances of
Letters of Credit hereunder shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

 

69



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five days;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.01 or Article VI;

(e) default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein or in any other Loan Document (other
than those specified in clauses (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness
beyond the period of grace, if any, provided in the agreement or instrument
under which such Indebtedness was created, or (ii) fail to observe or perform
any other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any Material Indebtedness, or any other event
shall occur or condition shall exist, beyond the period of grace, if any,
provided in such agreement or instrument referred to in this clause (ii), if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Material Indebtedness or a trustee on its or their
behalf or the applicable counterparty to cause, an acceleration of the maturity
of such Indebtedness or a termination or similar event in respect thereof;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company, or of a substantial part of the property or assets of
the Company or any Subsidiary with assets having gross book value in excess of
$25,000,000, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or for
a substantial part of the property or assets of the Company or any Subsidiary
with assets having gross book value in excess of $25,000,000 or (iii) the
winding up or liquidation of the Company; and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(h) the Company or any Subsidiary with assets having a gross book value in
excess of $25,000,000 shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or

 

70



--------------------------------------------------------------------------------

hereafter amended, or any other Federal or state bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or for a substantial part of the property or assets of the
Company, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more final judgments shall be entered by any court against the
Company or any of the Subsidiaries for the payment of money in an aggregate
amount in excess of $50,000,000 and such judgment or judgments shall not have
been paid, covered by insurance, discharged or stayed for a period of 60 days,
or a warrant of attachment or execution or similar process shall have been
issued or levied against property of the Company or any of the Subsidiaries to
enforce any such judgment or judgments;

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in a Material Adverse Effect; or

(k) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder, shall
become due and payable without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived anything contained herein
to the contrary notwithstanding, (iii) require the Borrowers to deposit with the
Administrative Agent cash collateral in an amount equal to the aggregate L/C
Exposures to secure the Borrowers’ reimbursement obligations under Section 2.05;
and, in the case of any event with respect to any Borrower described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrowers
accrued hereunder shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein to the contrary
notwithstanding, and the Borrowers shall deposit with the Administrative Agent
cash collateral in an amount equal to the aggregate L/C Exposure to secure the
Borrowers’ reimbursement obligations under Section 2.05.

 

71



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTEE

The Company unconditionally and irrevocably guarantees the due and punctual
payment and performance, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, of the Obligations. The
Company further agrees that the Obligations may be extended or renewed, in whole
or in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee notwithstanding any extension or renewal of any
Obligations.

To the fullest extent permitted by applicable law, the Company waives
presentment to, demand of payment from and protest to the Borrowing Subsidiaries
of any of the Obligations, and also waives notice of acceptance of its guarantee
and notice of protest for nonpayment. To the fullest extent permitted by
applicable law, the obligations of the Company hereunder shall not be affected
by (a) the failure of the Administrative Agent, any Issuing Bank or any Lender
to assert any claim or demand or to enforce or exercise any right or remedy
against the Borrowing Subsidiaries under the provisions of any Loan Document or
otherwise; or (b) any rescission, waiver, amendment or modification of, or any
release from, any of the terms or provisions of any Loan Document, any guarantee
or any other agreement.

The Company further agrees that its guarantee constitutes a guarantee of payment
when due and not of collection, and waives any right to require that any resort
be had by the Administrative Agent, any Issuing Bank or any Lender to any of the
security, if any, held for payment of the Obligations or to any balance of any
deposit account or credit on the books of the Administrative Agent, any Issuing
Bank or any Lender, in favor of the Borrowing Subsidiaries or any other Person.

Except to the extent that any Tax is required to be withheld or deducted under
applicable law or regulation, but subject to the provisions of Section 2.20, the
obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Company hereunder shall not
be discharged or impaired or otherwise affected by the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy under any Loan Document, any guarantee or any
other agreement, by any law or regulation of any jurisdiction or any other event
affecting any term of the Obligations, by any waiver or modification of any
provision thereof, by any default, failure or delay, wilful or otherwise, in the
performance of the Obligations, or by any other act or omission which may or
might in any manner or to any extent vary the risk of the Company or that would
otherwise operate as a discharge of the Company as a matter of law or equity.

 

72



--------------------------------------------------------------------------------

To the fullest extent permitted by applicable law, the Company waives any
defense based on or arising out of any defense available to the Borrowing
Subsidiaries, including any defense based on or arising out of any disability of
the Borrowing Subsidiaries, or the unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
the Borrowing Subsidiaries or any other circumstances that might constitute a
defense of any of the Borrowing Subsidiaries, other than final and indefeasible
payment in full in cash of the Obligations. The Administrative Agent, the
Issuing Banks and the Lenders may, at their election, foreclose on any security
held by one or more of them by one or more judicial or non-judicial sales,
compromise or adjust any part of the Obligations, make any other accommodation
with any of the Borrowing Subsidiaries or exercise any other right or remedy
available to them against the Borrowing Subsidiaries, or any security without
affecting or impairing in any way the liability of the Company hereunder except
to the extent the Obligations have been fully, finally and indefeasibly paid in
cash. Pursuant to applicable law, the Company waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of the Company against the Borrowing Subsidiaries or any
security.

The Company further agrees that its guarantee shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of principal of or interest on any Obligation is rescinded or must otherwise be
restored by any Lender upon the bankruptcy or reorganization of any Borrowing
Subsidiary or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, any Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any Borrowing
Subsidiary to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, the
Company hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay or cause to be paid to the Administrative
Agent in cash the amount of such unpaid Obligation.

The Company hereby irrevocably waives and releases any and all rights of
subrogation, indemnification, reimbursement and similar rights which it may have
against or in respect of the Borrowing Subsidiaries at any time relating to the
Obligations, including all rights that would result in its being deemed a
“creditor” of the Borrowing Subsidiaries under the United States Code as now in
effect or hereafter amended, or any comparable provision of any successor
statute.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such

 

73



--------------------------------------------------------------------------------

actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Any bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion, could expose the Administrative Agent to liability or be contrary
to any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any Subsidiary that is communicated to or obtained by
any bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or wilful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by the Company, a Lender or
an Issuing Bank, and the Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

74



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person.
The Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Banks and the Company. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Company, to appoint a successor. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders and the Issuing Banks, appoint a successor Administrative Agent,
which shall be a Lender with an office in the United States of America, having a
combined capital and surplus of at least $500,000,000, or an Affiliate of any
such Lender. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents. The fees payable
by the Company to the successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.02, as well as any exculpatory,
reimbursement and indemnification provisions set forth in any other Loan
Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or as sub-agent, as the case may be.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or Issuing Bank, or
any of the Related Parties of any of the foregoing, and based on such documents
and

 

75



--------------------------------------------------------------------------------

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or Issuing Bank, or any of the Related
Parties of any of the foregoing, and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or an Accession Agreement pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
delivered to, or be approved by or satisfactory to, the Administrative Agent or
the Lenders on the Effective Date.

No Lender or Issuing Bank shall have any right individually to enforce any
guarantee of the Obligations, it being understood and agreed that all powers,
rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Lenders and the Issuing Bank in accordance
with the terms thereof. Each Lender and each Issuing Bank will be deemed, by its
acceptance of the benefits of the guarantees of the Obligations provided under
the Loan Documents, to have agreed to the foregoing provisions.

Notwithstanding anything herein to the contrary, neither the Lead Arrangers nor
any Person named on the cover page of this Agreement as a Syndication Agent, a
Documentation Agent or a Joint Bookrunner shall have any duties or obligations
under this Agreement or any other Loan Document (except in its capacity, as
applicable, as a Lender or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Notices. (a)Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or by electronic
communication, as follows:

(i) if to any Borrower, to Exelis Inc., 1650 Tysons Boulevard, Suite 1700,
McLean, Virginia 22102, Attention of Peter Milligan, Chief Financial Officer
(Fax No. 703-790-6362; E-mail: peter.milligan@itt.com), as agent for such
Borrower;

 

76



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03, Newark, DE
19713, Attention of Sue A Coplin (Fax No. 302-634-8459; E-mail:
sue.a.coplin@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A. at 383
Madison Avenue, Floor 24, New York, NY 10179, Attention of Robert Kellas (Fax
No. 212-270-5100; E-mail: robert.kellas@jpmorgan.com) and JPMorgan Chase Bank,
N.A., Loan and Agency Group (London) at 25 Bank Street, Canary Wharf, Floor 06,
London, E14 5JP, United Kingdom, Attention of Fatma Mustafa (Fax
No. 44-207-7772360; Email: fatma.mustafa@jpmchase.com) Re: Exelis Inc.;

(iii) if to any Issuing Bank, to it at its address (or fax number or e-mail
address) most recently specified by it in a notice delivered to the
Administrative Agent and the Company (or, in the absence of any such notice, to
the address (or fax number or e-mail address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof); and

(iv) if to any other Lender, to it at its address (or fax number or e-mail
address) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in this clause (a) and paragraph (b) below shall be effective as provided in
such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent or the Company may be delivered
or furnished by electronic communications pursuant to procedures approved by the
recipient thereof prior thereto; provided that approval of such procedures may
be limited or rescinded by any such Person by notice to each other such Person.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

(d) The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the

 

77



--------------------------------------------------------------------------------

Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and the Administrative Agent expressly
disclaims liability for errors or omissions in the Communications. No warranty
of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. The
Administrative Agent and its Related Parties shall have no liability (whether in
tort, contract or otherwise) to the Borrowers, any Lender, any Issuing Bank or
any other Person for damages arising out of any Borrower’s or the Administrative
Agent’s transmission of communications through the Platform, other than for
direct damages resulting from the gross negligence, bad faith or wilful
misconduct of the Administrative Agent or any of its Related Parties (it being
agreed that the Administrative Agent and its Related Parties will in no event be
liable for indirect, special, incidental, consequential or punitive damages,
losses or expenses arising out of the transmission of communications through the
Platform).

SECTION 10.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the
Issuing Banks and shall survive the making by the Lenders of the Loans and
issuance of Letters of Credit regardless of any investigation made by the
Lenders or the Issuing Banks or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement is outstanding and
unpaid, any Letter of Credit is outstanding or the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of any Letter of Credit, the
expiration of the Commitments, the invalidity or unenforceability of any term or
provision of this Agreement, or any investigation made by or on behalf of the
Administrative Agent or any Lender.

SECTION 10.03. Binding Effect. This Agreement shall become effective on the
Effective Date and when it shall have been executed by the Company and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof (telecopied or otherwise) which, when taken together, bear the
signature of each Lender, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that the Borrowers shall not have the right to assign any rights
hereunder or any interest herein without the prior consent of all the Lenders.

SECTION 10.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and

 

78



--------------------------------------------------------------------------------

agreements by or on behalf of any party that are contained in this Agreement
shall bind and inure to the benefit of its successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) such assignment shall be subject to the prior written consent
(not to be unreasonably withheld or delayed) of: (1) the Company, unless (x) the
assignee is a Lender, an Affiliate of a Lender or an Approved Fund, or (y) an
Event of Default has occurred and is continuing; provided that the Company shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received notice thereof, (2) the Administrative Agent, and (3) each
Issuing Bank, (ii) the parties to each such assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, and a processing and
recordation fee of $3,500, (iii) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire,
(iv) the amount of the Commitment assigned (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, except in the event
that the amount of the Commitment of such assigning Lender remaining after such
assignment shall be zero and (v) without providing (1) prior notice to the
Administrative Agent and (2) information reasonably requested by the
Administrative Agent so that it may comply with information reporting
requirements under the Code, no assignment shall be made to a prospective
assignee that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. Upon acceptance and recording pursuant to
paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption, which effective date shall be at least five
Business Days after the execution thereof, (A) the assignee thereunder shall be
a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto (but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 10.05,
as well as to any Fees accrued for its account hereunder and not yet paid)).
Notwithstanding the foregoing, any Lender assigning its rights and obligations
under this Agreement may retain any Competitive Loans made by it outstanding at
such time, and in such case shall retain its rights hereunder in respect of any
Loans so retained until such Loans have been repaid in full in accordance with
this Agreement.

(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim, (ii) except
as set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this

 

79



--------------------------------------------------------------------------------

Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto or the financial condition of the Borrowers or the
performance or observance by the Borrowers of any obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; (iv) such assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.03 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d) The Administrative Agent shall maintain at one of its offices in The City of
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and the principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive in the absence of manifest error and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by each party hereto, at any reasonable time and from
time to time upon reasonable prior notice.

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and the written consent of the Company to such assignment
(if required under paragraph (a) above), the Administrative Agent shall
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. Each assignee, by its execution and delivery
of an Assignment and Assumption, shall be deemed to have represented to the
assigning Lender and the Administrative Agent that such assignee is an Eligible
Assignee.

(f) Each Lender may sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for

 

80



--------------------------------------------------------------------------------

the performance of such obligations, (iii) each Participant shall be entitled to
the benefit of the cost protection provisions contained in Sections 2.14, 2.16
and 2.20 to the same extent as if it were the selling Lender (and limited to the
amount that could have been claimed by the selling Lender had it continued to
hold the interest of such Participant), except that all claims made pursuant to
such Sections shall be made through such selling Lender, (iv) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such selling Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) without providing
(1) prior notice to the Administrative Agent and (2) information reasonably
requested by the Administrative Agent so that it may comply with information
reporting requirements under the Code, no participation shall be made to a
prospective Participant that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. In no event shall a Lender that sells a
participation agree with the Participant to take or refrain from taking any
action hereunder except that such Lender may agree with the Participant that it
will not, without the consent of the Participant, agree to (i) increase or
extend the term of such Lender’s Commitment, or extend the time or waive any
requirement for the reduction or termination, of such Lender’s Commitment,
(ii) extend the date fixed for the payment of principal of or interest on the
related Loans or any portion of any fee hereunder payable to the Participant,
(iii) reduce the amount of any such payment of principal or (iv) reduce the rate
at which interest is payable thereon, or any fee hereunder payable to the
Participant, to a level below the rate at which the Participant is entitled to
receive such interest or fee. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers (solely
for tax purposes), maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under this Agreement) except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Borrowers furnished to such Lender; provided that,
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant shall execute an agreement for the benefit of the
Company whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of any such information.

 

81



--------------------------------------------------------------------------------

(h) The Borrowers shall not assign or delegate any rights and duties hereunder
without the prior written consent of all Lenders.

(i) Any Lender may at any time pledge all or any portion of its rights under
this Agreement to a Federal Reserve Bank or any central bank; provided that no
such pledge shall release any Lender from its obligations hereunder or
substitute any such Bank for such Lender as a party hereto. In order to
facilitate such an assignment to a Federal Reserve Bank, each Borrower shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made to such Borrower by
the assigning Lender hereunder in the form of Exhibit F.

SECTION 10.05. Expenses; Indemnity. (a) The Borrowers agree to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the Lead
Arrangers and the Joint Bookrunners named on the cover of this Agreement and
their Affiliates in connection with the arrangement and syndication of the
credit facility established hereby and the preparation, negotiation, execution
and delivery of the Loan Documents (and all related commitment or fee letters)
or in connection with any amendments, modifications or waivers of the provisions
hereof or thereof, or incurred by the Administrative Agent or any Lender in
connection with the administration, enforcement or protection of their rights in
connection with the Loan Documents (including all such out-of pocket expenses
incurred during any workout or restructuring) or in connection with the Loans
made or Letters of Credit issued hereunder, including the reasonable fees and
disbursements of counsel for the Administrative Agent and each Lead Arranger and
Joint Bookrunner or, in the case of enforcement or protection of their rights,
the Lenders (which, in the case of preparation, negotiation, execution, delivery
and administration of the Loan Documents, but not the enforcement or protection
of rights thereunder, shall be limited to a single counsel for the
Administrative Agent, the Lead Arrangers and the Joint Bookrunners).

(b) The Borrowers agree to indemnify the Administrative Agent, the Lead
Arrangers, the Syndication Agent and the Joint Bookrunners named on the cover
page of this Agreement, the Issuing Banks, each Lender, each of their Affiliates
and the directors, officers, employees and agents of the foregoing (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable expenses, including reasonable counsel fees and expenses, incurred by
or asserted against any Indemnitee arising out of (i) the arrangement and
syndication of the credit facility established hereby and the preparation,
negotiation, execution and delivery of the Loan Documents (and all related
commitment or fee letters) or consummation of the transactions contemplated
thereby, (ii) the use of the proceeds of the Loans or issuance of Letters of
Credit (including any refusal by the Issuing Bank to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit) or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether initiated by any third
party or by any Borrower and whether or not any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such

 

82



--------------------------------------------------------------------------------

losses, claims, damages, liabilities or related expenses are determined by a
final and non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

(c) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any investigation
made by or on behalf of the Administrative Agent, the Issuing Banks or any
Lender. All amounts due under this Section shall be payable on written demand
therefor.

(d) Notwithstanding any other provision, this Section 10.05 shall not apply with
respect to any matters, liabilities or obligations relating to Taxes.

SECTION 10.06. APPLICABLE LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

SECTION 10.07. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Issuing Banks or any Lender in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on any Borrower or any Subsidiary in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders; provided that no such agreement shall
(i) increase the Commitment or L/C Exposure of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or L/C
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date of any scheduled payment of the principal amount of any
Loan or L/C Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17, or change any
other provision of any Loan Document in a manner that would alter the pro rata

 

83



--------------------------------------------------------------------------------

sharing of payments required thereby, without the written consent of each
Lender, (v) change Section 10.04(h), (vi) limit or release the guarantee set
forth in Article VIII, without the written consent of each Lender, or
(vii) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be. Notwithstanding
the foregoing, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrowers, the Required Lenders and the
Administrative Agent (and, if its rights or obligations are affected thereby,
the Issuing Bank) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

SECTION 10.08. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof and the commitments of the
Lenders and, if applicable, their Affiliates under any commitment letter and any
commitment advices submitted by them in connection with the credit facility
established hereby (but do not supersede any other provisions of any such
commitment letter or fee letter (or any separate letter agreements with respect
to fees payable to the Administrative Agent or any Issuing Bank) that do not by
the terms of such documents terminate upon the effectiveness of this Agreement,
all of which provisions shall remain in full force and effect). Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto (and Indemnitees) any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

SECTION 10.09. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10.10. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03.

 

84



--------------------------------------------------------------------------------

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or obligations of the Company and any Borrowing Subsidiary now or
hereafter existing under any Loan Document held by such Lender, irrespective of
whether or not such Lender shall have made any demand thereunder and although
such obligations may be unmatured. Each Lender agrees promptly to notify the
Company and the Administrative Agent after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 10.13. JURISDICTION; CONSENT TO SERVICE OF PROCESS. (A) EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY LETTER OF CREDIT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(B) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
THEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENT IN ANY NEW YORK STATE OR FEDERAL COURT.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN

 

85



--------------------------------------------------------------------------------

INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(C) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

SECTION 10.14. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATION IN THIS SECTION.

SECTION 10.15. Borrowing Subsidiaries. The Company may at any time and from time
to time designate any Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt thereof, the
Administrative Agent shall post a copy of such Borrowing Subsidiary Agreement
for review by the Lenders. Each Borrowing Subsidiary Agreement shall become
effective on the date 10 Business Days after it has been posted by the
Administrative Agent (but in no event before the fifth Business Day after the
receipt by any Lender of any information reasonably requested by it under the
USA Patriot Act or other “know-your-customer” laws not later than the third
Business Day after the posting date of such Borrowing Subsidiary Agreement),
unless prior thereto the Administrative Agent shall have received written notice
from any Lender (a) that it is unlawful under Federal or applicable state or
foreign law for such Lender to make Loans or otherwise extend credit to or do
business with such Subsidiary as provided herein or (b) solely with respect to
any Subsidiary organized under the laws of a jurisdiction outside the United
States of America, that such Lender is restricted by internal policies of
general applicability from extending credit under this Agreement to Persons in
the jurisdiction in which such Subsidiary is located (a “Notice of Objection”),
in which case such Borrowing Subsidiary Agreement shall not become effective
until such time as such Lender withdraws such Notice of Objection or ceases to
be a Lender hereunder. Upon the effectiveness of a Borrowing Subsidiary
Agreement as provided in the preceding sentence, the applicable Subsidiary shall
for all purposes of this Agreement be a Borrowing Subsidiary and a party to this
Agreement. In the event that a Lender submits a Notice of Objection, the Company
shall have the right, upon notice to such Lender and the Administrative Agent,
to require such Lender to

 

86



--------------------------------------------------------------------------------

transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 10.04) all interests, rights and obligations
contained hereunder to another financial institution which shall assume such
obligations; provided that (i) no such assignment shall conflict with any law,
rule or regulation or order of any Governmental Authority and (ii) the assignee
or the applicable Borrowers, as the case may be, shall pay to the affected
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made, and
participations in L/C Disbursements acquired, by it hereunder and all other
amounts accrued for its account or owed to it hereunder. Upon the execution by
the Company and a Borrowing Subsidiary and delivery to the Administrative Agent
of a Borrowing Subsidiary Termination with respect to such Borrowing Subsidiary,
such Borrowing Subsidiary shall cease to be a Borrowing Subsidiary hereunder;
provided that no Borrowing Subsidiary Termination will become effective as to
any Borrowing Subsidiary (other than to terminate such Borrowing Subsidiary’s
right to obtain further Loans or Letters of Credit under this Agreement) at a
time when any principal of or interest on any Loan to such Borrowing Subsidiary
or any Letter of Credit issued for the account of such Borrowing Subsidiary
shall be outstanding hereunder. Promptly following receipt of any Borrowing
Subsidiary Termination, the Administrative Agent shall send a copy thereof to
each Lender.

SECTION 10.16. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.16 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

SECTION 10.17. USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information

 

87



--------------------------------------------------------------------------------

includes the name and address of each Borrower and other information that will
allow such Lender to identify the Borrowers in accordance with its requirements.

SECTION 10.18. No Fiduciary Relationship. The Company, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the Company,
the Subsidiaries and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Banks and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders, the Issuing Banks or their Affiliates, and no such duty will be deemed
to have arisen in connection with any such transactions or communications.

SECTION 10.19. Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Banks (each, for purposes of this Section 10.19, a “Disclosing
Party”) agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties,
including accountants, legal counsel and other agents and advisors, it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential (and the Disclosing Party shall be responsible for any
breaches of this Section 10.19 caused by its Related Party), (b) to the extent
required or requested by any Governmental Authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) on the advice of its counsel, to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement for
the benefit of the Disclosing Party and the Company as an intended third-party
beneficiary containing confidentiality undertakings substantially similar to
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap or derivative transaction relating to the Company
or any Subsidiary and its obligations, (g) to the extent a rating is required
hereunder or a CUSIP is to be assigned to a loan hereunder, on a confidential
basis to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facility provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facility provided for
herein; (h) with the consent of the Company or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any Issuing Bank or any Affiliate of any of the foregoing on a nonconfidential
basis from a source other than the Company not known by the Disclosing Party to
have an obligation of confidence to the Company. In the case of disclosures
pursuant to clauses (b) and (c) of the preceding sentence (other than in the
context of a request made by banking regulators, provided that such request is
not known by the Disclosing Party to be targeted at the

 

88



--------------------------------------------------------------------------------

Company for purposes unrelated to banking regulation), the Disclosing Party will
provide the Company with prompt notice (unless legally prohibited) before such
Information is disclosed so that the Company may seek a protective order or
other remedy and the Disclosing Party will provide assistance to the Company in
obtaining such order or other remedy and/or waive compliance with the provisions
of this Section; furthermore, in the event that such protective order or other
remedy is not obtained, the Disclosing Party will furnish only that portion of
the Information that it is legally compelled to disclose and will endeavor to
obtain assurances that confidential treatment will be accorded to the
Information that is so furnished. For purposes of this Section, “Information”
means all information received from the Company relating to the Company or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Company and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry; provided that such information would be publicly available upon the
public filing of this Agreement with the SEC. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. It
is agreed that the agreements in this Section supersede the confidentiality
provisions of Part I of the Notice and Undertaking in the Confidential
Information Memorandum.

SECTION 10.20. Non-Public Information. (a) Each Lender acknowledges that all
non-public information, including requests for waivers and amendments, furnished
by the Company or the Administrative Agent pursuant to or in connection with, or
in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender hereby advises the Company and
the Administrative Agent that (i) it has developed compliance procedures
regarding the use of MNPI and that it will handle MNPI in accordance with such
procedures and applicable law, including Federal, state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain MNPI in accordance with its
compliance procedures and applicable law, including Federal, state and foreign
securities laws.

(b) Each Borrower and each Lender acknowledges that, if information furnished by
any Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that such Borrower has indicated
as containing MNPI solely on that portion of the Platform designated for
representatives of Lenders that are willing to receive MNPI and (ii) if such
Borrower has not indicated whether any information furnished by it pursuant to
or in connection with this Agreement contains MNPI, the Administrative Agent
reserves the right to post such information solely on that portion of the
Platform designated for representatives of Lenders that are willing to receive
MNPI. Each Borrower agrees to clearly designate all information provided to the
Administrative Agent that constitutes MNPI, and the Administrative Agent shall
be

 

89



--------------------------------------------------------------------------------

entitled to rely on any such designation without liability or responsibility for
the independent verification thereof.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  EXELIS INC., as Borrower,     by        

/s/ Janet L. McGregor

      Name: Janet L. McGregor      
Title: Corporate Vice President and Treasurer

 

 

 

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by      

/s/ Bruce S. Borden

    Name: Bruce S. Borden     Title: Executive Director

 

 

 

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

CITIBANK, N.A., AS A LENDER AND ISSUING BANK   by      

/s/ Lisa Huang

    Name: Lisa Huang     Title: Attorney-in-fact

 

 

 

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

Lender: BARCLAYS BANK PLC,   by      

/s/ Craig J. Malloy

    Name: Craig J. Malloy     Title: Director

 

 

 

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

Lender: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,   by      

/s/ Maria Iarriccio

    Name: Maria Iarriccio     Title: Director

 

 

 

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

Lender: WELLS FARGO BANK, N.A.,   by      

/s/ Evan Waschitz

    Name: Evan Waschitz     Title: Vice President

For any Lender requiring a second signature line:   by      

     

    Name:     Title:

 

 

 

[Exelis Inc. Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

  Lender: U.S. BANK NATIONAL ASSOCIATION,     By        

/s/ Steven L. Sawyer

      Name: Steven L. Sawyer       Title: Senior Vice President

For any Lender requiring a second signature line:   by      

     

    Name:     Title:

 

 

 

[Exelis Inc. Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

  Lender: MIZUHO BANK, LTD.     by        

/s/ Donna DeMagistris

      Name: Donna DeMagistris       Title: Authorized Signatory

For any Lender requiring a second signature line:   by      

     

    Name:     Title:

 

 

 

[Exelis Inc. Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

  Lender: SUNTRUST BANK,     by        

/s/ David Simpson

      Name: David Simpson       Title: Vice President

For any Lender requiring a second signature line:   by      

     

    Name:     Title:

 

 

 

[Exelis Inc. Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

  Lender: THE NORTHERN TRUST COMPANY     By        

/s/ Lisa DeCristofaro

      Name: Lisa DeCristofaro       Title: SVP

For any Lender requiring a second signature line:   by      

     

    Name:     Title:

 

 

 

[Exelis Inc. Credit Agreement Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO EXELIS INC. CREDIT AGREEMENT

 

  Lender: THE ROYAL BANK OF SCOTLAND PLC     by        

/s/ L. Peter Yetman

      Name: L. Peter Yetman       Title: Director

 

 

 

[Exelis Inc. Credit Agreement Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF]

COMPETITIVE BID REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned,                    (the “Borrower”), refers to the Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
December 23, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Exelis Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.03(a) of the Credit Agreement that it
requests a Competitive Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Competitive Borrowing is
requested to be made:

 

(A) Date of Competitive Borrowing

      (which is a Business Day)

                      (B) Currency of Competitive Borrowing1                   
   (C) Principal amount of Competitive Borrowing2                       (D)
Interest rate basis3                       (E) Interest Period and the last day
thereof4                      

 

1 Dollar or a Non-US Currency.

2 An integral multiple of 1,000,000 units of the applicable currency with a
Dollar Equivalent of at least $10,000,000 but not greater than the Total
Commitment then available.

3 A Eurocurrency Borrowing or a Fixed Rate Borrowing.

4 Shall be subject to the definition of the term “Interest Period” and end not
later than the Maturity Date.



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans offered by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

 

Very truly yours, [NAME OF BORROWER], by  

 

Name:

  Title: [Financial Officer]

 

 

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF]

NOTICE OF COMPETITIVE BID REQUEST

[Name of Lender]

[Address]

[Date]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit
Agreement.                    (the “Borrower”) made a Competitive Bid Request
on                , 20[    ], pursuant to Section 2.03(a) of the Credit
Agreement, and in that connection you are invited to submit a Competitive Bid by
[Date]/[Time].1 Your Competitive Bid must comply with Section 2.03(b) of the
Credit Agreement and the terms set forth below on which the Competitive Bid
Request was made:

 

(A) Date of Competitive Borrowing                       (B) Currency of
Competitive Borrowing                       (C) Principal amount of Competitive
Borrowing                       (D) Interest rate basis                      
(E) Interest Period and the last day thereof.                      

 

1 The Competitive Bid must be received by the Administrative Agent (i) in the
case of Eurocurrency Competitive Loans, not later than 9:30 a.m., New York City
time, three Business Days before a proposed Competitive Borrowing, and (ii) in
the case of Fixed Rate Loans, not later than 9:30 a.m., New York City time, on
the day of a proposed Competitive Borrowing.



--------------------------------------------------------------------------------

Very truly yours,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

by    

 

Name:

  Title:



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF]

COMPETITIVE BID

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [            ]

Ladies and Gentlemen:

The undersigned, [Name of Lender], refers to the Five-Year Competitive Advance
and Revolving Credit Facility Agreement dated as of December 23, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Exelis Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Citibank, N.A., as Syndication Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned hereby makes a Competitive Bid pursuant
to Section 2.03(b) of the Credit Agreement, in response to the Competitive Bid
Request made by             (the “Borrower”) on                 , 20[    ], and
in that connection sets forth below the terms on which such Competitive Bid is
made:

 

(A)    Principal Amount1                       (B)    Competitive Bid Rate2   
                   (C)    Interest Period and last day thereof                
     

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Borrower upon
acceptance by the Borrower of this bid in accordance with Section 2.03(d) of the
Credit Agreement.

 

 

1 An integral multiple of 1,000,000 units of the applicable currency and may be
equal to the entire principal amount of the Competitive Borrowing requested.
Multiple bids will be accepted by the Administrative Agent.

2 i.e., LIBO Rate + or -     %, in the case of Eurocurrency Competitive Loans,
or     %, in the case of Fixed Rate Loans.



--------------------------------------------------------------------------------

Very truly yours,

 

[NAME OF LENDER],

by

 

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-4

[FORM OF]

COMPETITIVE BID ACCEPT/REJECT LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned,                     , refers to the Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of December 23, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Exelis Inc., the Borrowing Subsidiaries party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Citibank, N.A., as Syndication Agent. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

In accordance with Section 2.03(c) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request
dated                     , and in accordance with Section 2.03(d) of the Credit
Agreement, we hereby accept the following bids for maturity on [date]:

 

Principal Amount

  Currency   Fixed Rate/Margin   Lender     [%]/[+/-.  %]  

We hereby reject the following bids:

 

Principal Amount

  Currency   Fixed Rate/Margin   Lender     [%]/[+/-.  %]  

The Competitive Loans should be deposited in JPMorgan Chase Bank, N.A. account
number [            ] on [date].



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER], by    

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-5

[FORM OF]

REVOLVING BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[Date]

Attention: [                    ]

Ladies and Gentlemen:

The undersigned,                     (the “Borrower”), refers to the Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
December 23, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Exelis Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.04 of the Credit Agreement that it
requests a Revolving Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Revolving Borrowing is
requested to be made:

 

(A) Date of Revolving Borrowing

      (which is a Business Day)

                      (B) Principal amount of Revolving Borrowing1   
                   (C) Interest rate basis2                       (D) Interest
Period and the last day thereof3                      

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 4.01(b) and (c) of the
Credit Agreement have been satisfied.

 

1 An integral multiple of $5,000,000 and not less than $10,000,000 (or an
aggregate principal amount equal to the Total Commitment then available) but not
greater than the Total Commitment then available.

2 Eurocurrency Revolving Loan or ABR Loan.

3 Shall be subject to the definition of the term “Interest Period.”



--------------------------------------------------------------------------------

Very truly yours, [NAME OF BORROWER],   by      

 

    Name:     Title: [Financial Officer]



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Five-Year Competitive Advance and Revolving
Credit Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any Competitive Loans or Letters of Credit included in such facility)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

Assignee is an Affiliate of: [Name of Lender]



--------------------------------------------------------------------------------

  3. Borrowers:

 

  4. Administrative Agent:

 

  5. Assigned Interest:

 

     Aggregate
Amount of
Commitment/Loans
of all
Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans1  

Commitment Assigned

   $                $                  %       

Revolving Loans

   $                $                  %       

Competitive Loans

   $                $                  %       

Effective Date:                 , 200[    ] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

 

1 Set forth, to at least nine decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor,  

by

     

 

   

Name:

   

Title:

[NAME OF ASSIGNEE], as Assignee,

 

by

     

 

   

Name:

   

Title:

Consented to:

 

JPMORGAN CHASE BANK, N.A. as Administrative Agent,   by      

 

    Name:     Title: Consented to: [                    ], as Issuing Bank,   by
     

 

    Name:     Title: [Consented to:

Exelis Inc.,

as the Company,

  by      

 

    Name:     Title:]2

 

2  No consent of the Company shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee.



--------------------------------------------------------------------------------

Annex I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Company, the Borrowing Subsidiaries, or any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Company, the
Borrowing Subsidiaries, or any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date under the Assignment and Assumption, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.03 thereof (or, prior to the first such delivery, the financial
statements referred to in Section 3.05 thereof), and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on any agent or any other Lender, and (v) if
the Assignee is organized under the laws of a jurisdiction outside the United
States, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 2.20 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, any agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York without regard to conflict of laws principles
thereof other than Section 5-1401 and 5-1402 of the New York General Obligations
Law.



--------------------------------------------------------------------------------

EXHIBIT C-1

[FORM OF]

OPINION OF MCGUIREWOODS LLP, COUNSEL FOR EXELIS INC.

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Unless otherwise defined herein, terms used herein have
the meanings provided for in the Credit Agreement.

1. Validity and Enforceability. The Credit Agreement constitutes the valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, under the laws of the State of New York.

2. Noncontravention. Neither the execution and delivery by the Borrower of the
Credit Agreement, nor the performance by the Borrower of its obligations
thereunder violates any statute or regulation of Applicable Law1 that, in each
case, is applicable to the Borrower.

 

 

1  “Applicable Law” means the federal law of the United States (including
Regulations T, U and X of the Board of Governors of the Federal Reserve System)
and the laws of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT C-2

[FORM OF]

OPINION OF ANN D. DAVIDSON, CHIEF LEGAL OFFICER FOR EXELIS INC.

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

1. The Company (i) is a corporation duly organized and validly existing under
the laws of the State of Indiana, (ii) has all requisite corporate power and
authority to own its property and assets and to carry on its business as now
conducted, (iii) is qualified to do business in every jurisdiction within the
United States where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect, and (iv) has all
requisite corporate power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and to borrow funds
thereunder.

2. The execution, delivery and performance by the Company of the Loan Documents,
and the borrowings of the Company under the Credit Agreement, (collectively, the
“Transactions”) (i) have been duly authorized by all requisite corporate action
and (ii) will not (a) violate (1) any provision of law, statute, rule or
regulation of the Indiana Business Corporation Law, or of the articles of
incorporation or other constitutive documents or by-laws of the Company, (2) any
order known to me of any governmental authority or (3) any provision of any
indenture, material agreement or other material instrument to which the Company
is a party or by which it or its property is or may be bound, (b) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any such indenture, agreement or other instrument or
(c) result in the creation or imposition of any lien upon any property or assets
of the Company, other than pursuant to the Loan Documents.

3. Each Loan Document has been duly executed and delivered by the Company.

4. No action, consent or approval of, registration or filing with, or any other
action by, any government authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.

5. The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [            ], [    ], among EXELIS
INC., an Indiana corporation (the “Company”), [Name of Subsidiary], a
[            ] corporation (the “Subsidiary”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (the “Administrative Agent”) for the lenders (the
“Lenders”) party to the Credit Agreement referred to below.

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, the Administrative Agent and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make competitive advance and revolving
credit loans to, and to issue Letters of Credit for the account of, the Company
and its subsidiaries that execute and deliver to the Administrative Agent a
Borrowing Subsidiary Agreement in the form hereof. The Company represents that
the Subsidiary is a subsidiary of the Company and that the guarantee of the
Company contained in Article VIII of the Credit Agreement applies to the
obligations of the Subsidiary. In consideration of being permitted to borrow,
and to have Letters of Credit issued for its account, under the Credit Agreement
upon the terms and subject to the conditions set forth therein, the Subsidiary
agrees that from and after the date of this Borrowing Subsidiary Agreement it
will be, and will be liable for the observance and performance of all the
obligations of, a Borrowing Subsidiary under the Credit Agreement to the same
extent as if it had been one of the original parties to the Credit Agreement and
that it will furnish to the Administrative Agent and the Lenders copies of its
financial statements on an annual basis.

IN WITNESS WHEREOF, the Company and the Subsidiary have caused this Borrowing
Subsidiary Agreement to be duly executed by their authorized officers as of the
date first appearing above.



--------------------------------------------------------------------------------

EXELIS INC., by    

 

Name:

  Title: [NAME OF SUBSIDIARY], by    

 

Name:

  Title:

Accepted as of the date first appearing above:

 

JPMORGAN CHASE BANK N.A., as Administrative Agent, by  

 

Name:

  Title:



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

BORROWER TERMINATION AGREEMENT

JPMorgan Chase Bank, N.A., as Administrative Agent

for the Lenders referred to below,

383 Madison Avenue

New York, NY 10179

[                ], 20[    ]

Re: Borrower Termination Agreement

Ladies and Gentlemen:

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Exelis Inc., an Indiana corporation (the “Company”), the Borrowing
Subsidiaries party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and Citibank, N.A., as Syndication Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Company hereby terminates the status of [NAME OF TERMINATED BORROWING
SUBSIDIARY] (the “Terminated Borrower”) as a “Borrower” under the Credit
Agreement. [The Company represents and warrants that all Loans made to the
Terminated Borrower have been repaid, all Letters of Credit issued for the
account of the Terminated Borrower have been drawn in full or have expired and
all amounts payable by the Terminated Borrower in respect of any drawings under
any Letter of Credit issued for the account of such Terminated Borrower,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrower) have been paid in full on or prior to the date hereof.][The
Company and the Terminated Borrower acknowledge that the Terminated Borrower
shall continue to be a Borrower until such time as all Loans made to the
Terminated Borrower have been repaid, all Letters of Credit issued for the
account of the Terminated Borrower have been drawn in full or have expired and
all amounts payable by the Terminated Borrower in respect of any drawings under
any Letter of Credit issued for the account of such Terminated Borrower,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrower) have been paid in full.] The execution and delivery of this
Borrower Termination Agreement shall be immediately effective to terminate the
right of the Terminated Borrower to request or receive further extensions of
credit under the Credit Agreement.



--------------------------------------------------------------------------------

THIS INSTRUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

EXELIS INC.,   by      

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

ISSUING BANK AGREEMENT

ISSUING BANK AGREEMENT dated as of [                ], [    ] (this
“Agreement”), between EXELIS INC., an Indiana corporation (the “Company”) and
the financial institution identified on Schedule I hereto as the Issuing Bank
(the “Issuing Bank”).

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries party thereto, the Lenders party
thereto, the Administrative Agent and Citibank, N.A., as Syndication Agent.
Accordingly, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The rules of construction set forth in Section 1.02 of the Credit
Agreement shall apply to this Agreement, mutatis mutandis.

SECTION 2. Letter of Credit Commitment. The Issuing Bank hereby agrees to be an
“Issuing Bank” under, and subject to the terms and conditions hereof and of the
Credit Agreement, to issue Letters of Credit under, the Credit Agreement;
provided, however, that Letters of Credit issued by the Issuing Bank hereunder
shall be subject to the limitations, if any, set forth on Schedule I hereto, in
addition to the limitations set forth in the Credit Agreement.

SECTION 3. Issuance Procedure. In order to request the issuance of a Letter of
Credit hereunder, the applicable Borrower (or the Company on behalf of the
applicable Borrower) shall hand deliver or fax a notice (specifying the
information required by Section 2.05(b) of the Credit Agreement) to the Issuing
Bank, at its address or fax number specified on Schedule I hereto (or such other
address or fax number as the Issuing Bank may specify by notice to the Company),
not later than the time of day (local time at such address) specified on
Schedule I hereto prior to the proposed date of issuance of such Letter of
Credit. A copy of such notice shall be sent, concurrently, by the applicable
Borrower (or the Company on behalf of the applicable Borrower) to the
Administrative Agent in the manner specified for Borrowing Requests under the
Credit Agreement. Upon receipt of such notice, the Issuing Bank shall consult
the Administrative Agent by telephone in order to determine (i) whether the
conditions specified in the last sentence of Section 2.05(b) of the Credit
Agreement will be satisfied in connection with the issuance of such Letter of
Credit and (ii) whether the requested expiration date for such Letter of Credit
complies with the proviso to Section 2.05(c) of the Credit Agreement.

SECTION 4. Issuing Bank Fees, Interest and Payments. The Issuing Bank Fees
payable to the Issuing Bank in respect of Letters of Credit issued hereunder are
specified on Schedule I hereto (and such fees shall be in addition to the
Issuing Bank’s customary documentary and processing charges in connection with
the issuance, amendment or transfer of any Letter of Credit issued hereunder).
Each payment of Issuing Bank Fees payable hereunder



--------------------------------------------------------------------------------

shall be made not later than 12:00 (noon), local time at the place of payment,
on the date when due, in immediately available funds, to the account of the
Issuing Bank specified on Schedule I hereto (or to such other account of the
Issuing Bank as it may specify by notice to the Company).

SECTION 5. Credit Agreement Terms. Notwithstanding any provision hereof which
may be construed to the contrary, it is expressly understood and agreed that
(a) this Agreement is supplemental to the Credit Agreement and is intended to
constitute an Issuing Bank Agreement, as defined therein (and, as such,
constitutes an integral part of the Credit Agreement as though the terms of this
Agreement were set forth in the Credit Agreement), (b) each Letter of Credit
issued hereunder and each and every L/C Disbursement made under any such Letter
of Credit shall constitute a “Letter of Credit” and an “L/C Disbursement”,
respectively, for all purposes of the Credit Agreement and the other Loan
Documents, (c) the Issuing Bank’s commitment to issue Letters of Credit
hereunder and each and every Letter of Credit requested or issued hereunder
shall be subject to the terms and conditions of the Credit Agreement and
entitled to the benefits of the Loan Documents and (d) the terms and conditions
of the Credit Agreement are hereby incorporated herein as though set forth
herein in full and shall supersede any contrary provisions hereof.

SECTION 6. Assignment. The Issuing Bank may not assign its commitment to issue
Letters of Credit hereunder without the consent of the Company and prior notice
to the Administrative Agent. In the event of an assignment by the Issuing Bank
of all its other interests, rights and obligations under the Credit Agreement,
then the Issuing Bank’s commitment to issue Letters of Credit hereunder shall
terminate unless the Issuing Bank, the Company and the Administrative Agent
otherwise agree.

SECTION 7. Effectiveness. This Agreement shall not be effective until
counterparts hereof executed on behalf of each of the Company and the Issuing
Bank have been delivered to and accepted by the Administrative Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

EXELIS INC.,   by      

 

    Name:     Title: [ISSUING BANK],   by      

 

    Name:     Title:

Accepted:

 

JPMORGAN CHASE BANK N.A., as Administrative Agent,   by      

 

    Name:     Title:



--------------------------------------------------------------------------------

SCHEDULE I to

Issuing Bank Agreement

 

A.   Issuing Bank:         B.   Issuing Bank’s Address and Telecopy Number for
Notices:         C.   Time of Day by Which Notices Must be Received      A
notice requesting the issuance of a Letter of Credit must be received by the
Issuing Bank by 10:00 a.m. (New York time) not less than five Business Days
prior to the proposed date of issuance.    D.   Special Terms:      The
aggregate L/C Exposure in respect of Letters of Credit issued pursuant to this
Agreement shall not exceed $[            ].    E.   Issuing Bank Fronting Fee:
     [    ]% per annum on the average daily undrawn amount of the Letters of
Credit, payable on the same dates that L/C Participation Fees are payable under
the Credit Agreement.    F.   Issuing Bank’s Account for Payment of Issuing Bank
Fees:        



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

PROMISSORY NOTE

New York, New York

[Date]

For value received, [NAME OF BORROWER], a [            ] corporation (the
“Borrower”), promises to pay to [name of Lender] (the “Lender”) (i) the unpaid
principal amount of each Loan made by the Lender to the Borrower under the
Credit Agreement referred to below, when and as due and payable under the terms
of the Credit Agreement, and (ii) interest on the unpaid principal amount of
each such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in the
currencies and to the accounts specified in the Credit Agreement, in immediately
available funds.

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the promissory notes issued pursuant to the Five-Year
Competitive Advance and Revolving Credit Facility Agreement dated as of
December 23, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Exelis Inc., the Borrowing
Subsidiaries party thereto, the Lenders party thereto, the Administrative Agent
and Citibank, N.A., as Syndication Agent. Reference is made to the Credit
Agreement for provisions for the mandatory and optional prepayment hereof and
the acceleration of the maturity hereof.

 

[NAME OF BORROWER],   by      

 

    Name:     Title:

 



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date    Amount of Loan    Amount of Principal
Repaid   

Unpaid

Principal Balance

  

Notations

Made By

 

 

 

 

 

 

2



--------------------------------------------------------------------------------

EXHIBIT G-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not

Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                   , 20[     ]  

 



--------------------------------------------------------------------------------

EXHIBIT G-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:     Title:   Date:                   , 20[    ]  



--------------------------------------------------------------------------------

EXHIBIT G-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are

Not Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:     Title:   Date:               , 20[    ]  



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are

Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to the Five-Year Competitive Advance and Revolving Credit
Facility Agreement dated as of December 23, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Exelis Inc., the Borrowing Subsidiaries party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and Citibank, N.A.,
as Syndication Agent.

Pursuant to the provisions of Section 2.20 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or W-8BEN-E (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:



--------------------------------------------------------------------------------

  Title: Date:                 , 20[    ]



--------------------------------------------------------------------------------

Schedule 1.01

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 65,000,000.00   

Citibank, N.A.

   $ 65,000,000.00   

Barclays Bank PLC

   $ 65,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 65,000,000.00   

Wells Fargo Bank, N.A.

   $ 45,000,000.00   

U.S. Bank National Association

   $ 45,000,000.00   

Mizuho Bank, Ltd.

   $ 45,000,000.00   

SunTrust Bank

   $ 45,000,000.00   

The Northern Trust Company

   $ 30,000,000.00   

The Royal Bank of Scotland plc

   $ 30,000,000.00      

 

 

 

Total

   $ 500,000,000.00      

 

 

 



--------------------------------------------------------------------------------

Schedule 6.01

Existing Indebtedness

$250 Million of 4.25% senior notes due October 1, 2016, subject to the terms of
an indenture with Union Bank N.A. as trustee.

$400 Million of 5.55% senior notes due October 1, 2021, subject to the terms of
an indenture with Union Bank N.A. as trustee.

$26 Million of Capital Lease Obligations.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 6.05

Existing Restrictive Agreements

None.